
	
		I
		111th CONGRESS
		1st Session
		H. R. 1261
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Mr. Buyer (for
			 himself, Mr. McIntyre,
			 Mr. Deal of Georgia,
			 Mr. Wilson of South Carolina,
			 Mr. Coble,
			 Mr. Burgess,
			 Mr. Gingrey of Georgia,
			 Mrs. Myrick,
			 Mr. Shadegg, and
			 Mr. Shuler) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To protect the public health by establishing the Tobacco
		  Harm Reduction Center within the Department of Health and Human Services with
		  certain authority to regulate tobacco products, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Youth Prevention and Tobacco Harm Reduction
			 Act.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Sec. 4. Scope and effect.
					Sec. 5. Severability.
					Sec. 6. Effective date.
					Title I—AUTHORITY OF THE TOBACCO HARM REDUCTION
				CENTER
					Sec. 100. Definitions.
					Sec. 101. Center authority over tobacco products.
					Sec. 102. Exclusion of other regulatory programs.
					Sec. 103. Existing Federal statutes maintained.
					Sec. 104. Proceedings in the name of the United States;
				subpoenas; preemption of State and local law; no private right of
				action.
					Sec. 105. Illicit trade.
					Sec. 106. Adulterated tobacco products.
					Sec. 107. Misbranded tobacco products.
					Sec. 108. Submission of health information to the
				Administrator.
					Sec. 109. Registration and listing.
					Sec. 110. General provisions respecting control of tobacco
				products.
					Sec. 111. Smoking article standards.
					Sec. 112. Notification and other remedies.
					Sec. 113. Records and reports on tobacco products.
					Sec. 114. Application for review of certain smoking
				articles.
					Sec. 115. Modified risk tobacco products.
					Sec. 116. Judicial review.
					Sec. 117. Jurisdiction of and coordination with the Federal
				Trade Commission.
					Sec. 118. Regulation requirement.
					Sec. 119. Preservation of State and local
				authority.
					Sec. 120. Tobacco Products Scientific Advisory
				Committee.
					Sec. 121. Drug products used to treat tobacco
				dependence.
					Sec. 122. Advertising and marketing of tobacco
				products.
					Title II—TOBACCO PRODUCTS WARNINGS; CONSTITUENT AND SMOKE
				CONSTITUENT DISCLOSURE
					Sec. 201. Cigarette label and advertising warnings.
					Sec. 202. Smokeless tobacco labels and advertising
				warnings.
					Title III—PUBIC DISCLOSURES BY TOBACCO PRODUCTS MANUFACTURERS
				
					Sec. 301. Disclosures on packages of tobacco
				products.
					Sec. 302. Disclosures on packages of smokeless
				tobacco.
					Sec. 303. Public disclosure of ingredients.
					Title IV—PREVENTION OF ILLICIT TRADE IN TOBACCO
				PRODUCTS
					Sec. 401. Study and report on illicit trade.
					Sec. 402. Amendment to section 1926 of the Public Health
				Service Act.
					Sec. 403. Establishment of rankings.
					Title V—ENFORCEMENT PROVISIONS
					Sec. 501. Prohibited acts.
					Sec. 502. Injunction proceedings.
					Sec. 503. Penalties.
					Sec. 504. Seizure.
					Sec. 505. Report of minor violations.
					Sec. 506. Inspection.
					Sec. 507. Effect of compliance.
					Sec. 508. Imports.
					Sec. 509. Tobacco products for export.
					Title VI—MISCELLANEOUS PROVISIONS
					Sec. 601. Use of payments under the master settlement agreement
				and individual State settlement agreements.
					Sec. 602. Preemption of State Laws Implementing Fire Safety
				Standard for Cigarettes.
					Sec. 603. Inspection by the alcohol and tobacco tax trade
				bureau of records of certain cigarette and smokeless tobacco
				sellers.
					Sec. 604. Severability.
					Title VII—TOBACCO GROWER PROTECTION
					Sec. 701. Tobacco grower protection.
				
			2.FindingsThe Congress finds the following:
			(1)Cigarette smoking
			 is a leading cause of preventable deaths in the United States. Cigarette
			 smoking significantly increases the risk of developing lung cancer, heart
			 disease, chronic bronchitis, emphysema and other serious diseases with adverse
			 health conditions.
			(2)The risk for
			 serious diseases is significantly affected by the type of tobacco product and
			 the frequency, duration and manner of use.
			(3)No tobacco product
			 has been shown to be safe and without risks. The health risks associated with
			 cigarettes are significantly greater than those associated with the use of
			 smoke-free tobacco and nicotine products.
			(4)Nicotine in
			 tobacco products is addictive but is not considered a significant threat to
			 health.
			(5)It is the smoke
			 inhaled from burning tobacco which poses the most significant risk of serious
			 diseases.
			(6)Quitting cigarette
			 smoking significantly reduces the risk for serious diseases.
			(7)Adult tobacco
			 consumers have a right to be fully and accurately informed about the risks of
			 serious diseases, the significant differences in the comparative risks of
			 different tobacco and nicotine-based products, and the benefits of quitting.
			 This information should be based on sound science.
			(8)Governments,
			 public health officials, tobacco manufacturers and others share a
			 responsibility to provide adult tobacco consumers with accurate information
			 about the various health risks and comparative risks associated with the use of
			 different tobacco and nicotine products.
			(9)Tobacco products
			 should be regulated in a manner that is designed to achieve significant and
			 measurable reductions in the morbidity and mortality associated with tobacco
			 use. Regulations should enhance the information available to adult consumers to
			 permit them to make informed choices, and encourage the development of tobacco
			 and nicotine products with lower risks than cigarettes currently sold in the
			 United States.
			(10)The form of
			 regulation should be based on the risks and comparative risks of tobacco and
			 nicotine products and their respective product categories.
			(11)The regulation of
			 marketing of tobacco products should be consistent with constitutional
			 protections and enhance an adult consumer’s ability to make an informed choice
			 by providing accurate information on the risks and comparative risks of tobacco
			 products.
			(12)Reducing the
			 diseases and deaths associated with the use of cigarettes serves public health
			 goals and is in the best interest of consumers and society. Harm reduction
			 should be the critical element of any comprehensive public policy surrounding
			 the health consequences of tobacco use.
			(13)Significant
			 reductions in the harm associated with the use of cigarettes can be achieved by
			 providing accurate information regarding the comparative risks of tobacco
			 products to adult tobacco consumers, thereby encouraging smokers to migrate to
			 the use of smoke-free tobacco and nicotine products, and by developing new
			 smoke-free tobacco and nicotine products and other actions.
			(14)Governments,
			 public health officials, manufacturers, tobacco producers and consumers should
			 support the development, production, and commercial introduction of tobacco
			 leaf, and tobacco and nicotine-based products that are scientifically shown to
			 reduce the risks associated with the use of existing tobacco products,
			 particularly cigarettes.
			(15)Adult tobacco
			 consumers should have access to a range of commercially viable tobacco and
			 nicotine-based products.
			(16)There is
			 substantial scientific evidence that selected smokeless tobacco products can
			 satisfy the nicotine addiction of inveterate smokers while eliminating most, if
			 not all, risk of pulmonary and cardiovascular complications of smoking and
			 while reducing the risk of cancer by more than 95 percent.
			(17)Transitioning
			 smokers to selected smokeless tobacco products will eliminate environmental
			 tobacco smoke and fire-related hazards.
			(18)Current
			 abstain, quit, or die tobacco control policies in the United
			 States may have reached their maximum possible public health benefit because of
			 the large number of cigarette smokers either unwilling or unable to discontinue
			 their addiction to nicotine.
			(19)There is evidence
			 that harm reduction works and can be accomplished in a way that will not
			 increase initiation or impede smoking cessation.
			(20)Health-related
			 agencies and organizations, both within the United States and abroad have
			 already gone on record endorsing Harm Reduction as an approach to further
			 reducing tobacco related illness and death.
			(21)Current Federal
			 policy requires tobacco product labeling that leaves the incorrect impression
			 that all tobacco product present equal risk.
			3.PurposeThe purposes of this Act are—
			(1)to provide authority to the Tobacco Harm
			 Reduction Center by recognizing it as the primary Federal regulatory authority
			 with respect to tobacco products as provided for in this Act;
			(2)to ensure that the
			 Center has the authority to address issues of particular concern to public
			 health officials, especially the use of tobacco by young people and dependence
			 on tobacco;
			(3)to authorize the
			 Center to set national standards controlling the manufacture of tobacco
			 products and the identity, public disclosure, and amount of ingredients used in
			 such products;
			(4)to provide new and
			 flexible enforcement authority to ensure that there is effective oversight of
			 the tobacco industry’s efforts to develop, introduce, and promote less harmful
			 tobacco products;
			(5)to vest the Center
			 with the authority to regulate the levels of tar, nicotine, and other harmful
			 components of tobacco products;
			(6)to ensure that
			 consumers are better informed regarding the relative risks for death and
			 disease between categories of tobacco products;
			(7)to continue to
			 allow the sale of tobacco products to adults in conjunction with measures to
			 ensure that they are not sold or accessible to underage purchasers;
			(8)to impose
			 appropriate regulatory controls on the tobacco industry;
			(9)to promote
			 prevention, cessation, and harm reduction policies and regulations to reduce
			 disease risk and the social costs associated with tobacco-related
			 diseases;
			(10)to provide
			 authority to the Department of Health and Human Services to regulate tobacco
			 products;
			(11)to establish
			 national policies that effectively reduce disease and death associated with
			 cigarette smoking and other tobacco use;
			(12)to establish
			 national policies that encourage prevention, cessation, and harm reduction
			 measures regarding the use of tobacco products;
			(13)to encourage
			 current cigarette smokers who will not quit to use noncombustible tobacco or
			 nicotine products that have significantly less risk than cigarettes;
			(14)to establish
			 national policies that accurately and consistently inform adult tobacco
			 consumers of significant differences in risk between respective tobacco
			 products;
			(15)to establish
			 national policies that encourage and assist the development and awareness of
			 noncombustible tobacco and nicotine products;
			(16)to coordinate
			 national and State prevention, cessation, and harm reduction programs;
			(17)to impose
			 measures to ensure tobacco products are not sold or accessible to underage
			 purchasers; and
			(18)to strengthen
			 Federal and State legislation to prevent illicit trade in tobacco
			 products.
			4.Scope and
			 effect
			(a)Intended
			 effectNothing in this Act (or an amendment made by this Act)
			 shall be construed to—
				(1)establish a
			 precedent with regard to any other industry, situation, circumstance, or legal
			 action;
				(2)affect any action
			 pending in Federal, State, or Tribal court, or any agreement, consent decree,
			 or contract of any kind; or
				(3)be applicable to
			 tobacco products or component parts manufactured in the United States for
			 export.
				(b)Agricultural
			 activitiesThe provisions of this Act (or an amendment made by
			 this Act) which authorize the Administrator to take certain actions with regard
			 to tobacco and tobacco products shall not be construed to affect any authority
			 of the Secretary of Agriculture under existing law regarding the growing,
			 cultivation, or curing of raw tobacco.
			(c)Revenue
			 activitiesThe provisions of this Act (or an amendment made by
			 this Act) which authorize the Administrator to take certain actions with regard
			 to tobacco products shall not be construed to affect any authority of the
			 Secretary of the Treasury under chapter 52 of the Internal Revenue Code of
			 1986.
			5.SeverabilityIf any provision of this Act, the amendments
			 made by this Act, or the application of any provision of this Act to any person
			 or circumstance is held to be invalid, the remainder of this Act, the
			 amendments made by this Act, and the application of the provisions of this Act
			 to any other person or circumstance shall not be affected and shall continue to
			 be enforced to the fullest extent possible.
		6.Effective
			 dateExcept as otherwise
			 specifically provided, the effective date of this Act shall be the date of its
			 enactment.
		IAUTHORITY OF THE
			 TOBACCO HARM REDUCTION CENTER
			100.DefinitionsIn this Act:
				(1)The term
			 Administrator means the chief executive of the Tobacco Harm
			 Reduction Center.
				(2)The term
			 adult means any individual who has attained the minimum age under
			 applicable State law to be an individual to whom tobacco products may lawfully
			 be sold.
				(3)The term
			 adult-only facility means a facility or restricted area, whether
			 open-air or enclosed, where the operator ensures, or has a reasonable basis to
			 believe, that no youth is present. A facility or restricted area need not be
			 permanently restricted to adults in order to constitute an adult-only facility,
			 if the operator ensures, or has a reasonable basis to believe, that no youth is
			 present during any period of operation as an adult-only facility.
				(4)The term
			 affiliate means a person that directly or indirectly owns or
			 controls, is owned or controlled by, or is under common ownership or control
			 with, another person. The terms owns,is owned, and
			 ownership refer to ownership of an equity interest, or the
			 equivalent thereof, of 50 percent or more.
				(5)The term
			 annual report means a tobacco product manufacturer’s annual report
			 to the Center, which provides ingredient information and nicotine yield ratings
			 for each brand style that tobacco product manufacturer manufactures for
			 commercial distribution domestically.
				(6)The term
			 brand name means a brand name of a tobacco product distributed or
			 sold domestically, alone, or in conjunction with any other word, trademark,
			 logo, symbol, motto, selling message, recognizable pattern of colors, or any
			 other indicium of product identification identical or similar to, or
			 identifiable with, those used for any domestic brand of tobacco product. The
			 term shall not include the corporate name of any tobacco product manufacturer
			 that does not, after the effective date of this Act, sell a brand style of
			 tobacco product in the United States that includes such corporate name.
				(7)The term
			 brand style means a tobacco product having a brand name, and
			 distinguished by the selection of the tobacco, ingredients, structural
			 materials, format, configuration, size, package, product descriptor, amount of
			 tobacco, or yield of tar or nicotine.
				(8)The term
			 Center means the Tobacco Harm Reduction Center.
				(9)The term
			 cigar has the meaning assigned that term by the Alcohol and
			 Tobacco Tax and Trade Bureau in section 40.11 of title 27, Code of Federal
			 Regulations.
				(10)The term
			 cigarette means—
					(A)any roll of
			 tobacco wrapped in paper or in any substance not containing tobacco; or
					(B)any roll of
			 tobacco wrapped in any substance containing tobacco which, because of the
			 appearance of the roll of tobacco, the type of tobacco used in the filler, or
			 its package or labeling, is likely to be offered to, or purchased by, consumers
			 as a cigarette described in paragraph (1).
					(11)The term
			 competent and reliable scientific evidence means evidence based on
			 tests, analyses, research, or studies, conducted and evaluated in an objective
			 manner by individuals qualified to do so, using procedures generally accepted
			 in the relevant scientific disciplines to yield accurate and reliable
			 results.
				(12)The term
			 distributor means any person who furthers the distribution of
			 tobacco products, whether domestic or imported, at any point from the original
			 place of manufacture to the person who sells or distributes the tobacco product
			 to individuals for personal consumption. Common carriers, retailers, and those
			 engaged solely in advertising are not considered distributors for purposes of
			 this Act.
				(13)The terms
			 domestic and domestically mean within the United
			 States, including activities within the United States involving advertising,
			 marketing, distribution, or sale of tobacco products that are intended for
			 consumption within the United States.
				(14)The term
			 illicit tobacco product means any tobacco product intended for use
			 by consumers in the United States—
					(A)as to which not
			 all applicable duties or taxes have been paid in full;
					(B)that has been
			 stolen, smuggled, or is otherwise contraband;
					(C)that is
			 counterfeit; or
					(D)that has or had a
			 label, labeling, or packaging stating, or that stated, that the product is or
			 was for export only, or that it is or was at any time restricted by section
			 5704 of title 26, United States Code.
					(15)The term
			 illicit trade means any transfer, distribution, or sale in
			 interstate commerce of any illicit tobacco product.
				(16)The term
			 immediate container does not include package liners.
				(17)The term
			 Indian tribe has the meaning assigned that term in section 4(e) of
			 the Indian Self Determination and Education Assistance Act.
				(18)The term
			 ingredient means tobacco and any substance added to tobacco to
			 have an effect in the final tobacco product or when the final tobacco product
			 is used by a consumer.
				(19)The term International Organization
			 for Standardization (ISO) testing regimen means the methods for
			 measuring cigarette smoke yields, as set forth in the most recent version of
			 ISO 3308, entitled Routine analytical cigarette-smoking
			 machine—Definition of standard conditions”; ISO 4387, entitled
			 “Cigarettes—Determination of total and nicotine-free dry particulate matter
			 using a routine analytical smoking machine; ISO 10315, entitled
			 Cigarettes—Determination of nicotine in smoke
			 condensates—Gas-chromatographic method; ISO 10362–1, entitled
			 Cigarettes—Determination of water in smoke condensates—Part 1:
			 Gas-chromatographic method; and ISO 8454, entitled
			 Cigarettes—Determination of carbon monoxide in the vapour phase of
			 cigarette smoke—NDIR method. A cigarette that does not burn down in
			 accordance with the testing regimen standards may be measured under the same
			 puff regimen using the number of puffs that such a cigarette delivers before it
			 extinguishes, plus an additional three puffs, or with such other modifications
			 as the Administrator may approve.
				(20)The term
			 interstate commerce means all trade, traffic, or other
			 commerce—
					(A)within the
			 District of Columbia, or any territory or possession of the United
			 States;
					(B)between any point
			 in a State and any point outside thereof;
					(C)between points
			 within the same State through any place outside such State; or
					(D)over which the
			 United States has jurisdiction.
					(21)The term
			 label means a display of written, printed, or graphic matter upon
			 or applied securely to the immediate container of a tobacco product.
				(22)The term
			 labeling means all labels and other written, printed, or graphic
			 matter (1) upon or applied securely to any tobacco product or any of its
			 containers or wrappers, or (2) accompanying a tobacco product.
				(23)The term
			 little cigar has the meaning assigned that term by the Alcohol and
			 Tobacco Tax and Trade Bureau in section 40.11 of title 27, Code of Federal
			 Regulations.
				(24)The term
			 loose tobacco means any form of tobacco, alone or in combination
			 with any other ingredient or material, that, because of its appearance, form,
			 type, packaging, or labeling, is suitable for use and likely to be offered to,
			 or purchased by, consumers as tobacco for making or assembling cigarettes,
			 incorporation into pipes, or otherwise used by consumers to make any tobacco
			 product.
				(25)The term
			 manufacture means to design, manufacture, fabricate, assemble,
			 process, package, or repackage, label, or relabel, import, or hold or store in
			 a commercial quantity, but does not include—
					(A)the growing,
			 curing, de-stemming, or aging of tobacco; or
					(B)the holding,
			 storing or transporting of a tobacco product by a common carrier for hire, a
			 public warehouse, a testing laboratory, a distributor, or a retailer.
					(26)The term
			 nicotine-containing product means a product, other than a tobacco
			 product, that contains added nicotine, whether or not in the form of a salt or
			 solvate, that has been—
					(A)synthetically
			 produced, or
					(B)obtained from
			 tobacco or other source of nicotine.
					(27)The term
			 package means a pack, box, carton, pouch, or container of any kind
			 in which a tobacco product or tobacco products are offered for sale, sold, or
			 otherwise distributed to consumers. The term package does not
			 include an outer container used solely for shipping one or more packages of a
			 tobacco product or tobacco products.
				(28)The term
			 person means any individual, partnership, corporation, committee,
			 association, organization or group of persons, or other legal or business
			 entity.
				(29)The term
			 proof of age means a driver’s license or other form of
			 identification that is issued by a governmental authority and includes a
			 photograph and a date of birth of the individual.
				(30)The term
			 raw tobacco means tobacco in a form that is received by a tobacco
			 product manufacturer as an agricultural commodity, whether in a form that is
			 natural, stem, or leaf, cured or aged, or as parts or pieces, but not in a
			 reconstituted form, extracted pulp form, or extract form.
				(31)The term
			 reduced-exposure claim means a statement in advertising or
			 labeling intended for one or more consumers of tobacco products, that a tobacco
			 product provides a reduced exposure of users of that tobacco product to one or
			 more toxicants, as compared to an appropriate reference tobacco product or
			 category of tobacco products. A statement or representation that a tobacco
			 product or the tobacco in a tobacco product contains no
			 additives or is natural or that uses a substantially
			 similar term is not a reduced-exposure claim if the advertising or labeling
			 that contains such statement or representation also contains the disclosure
			 required by section 108(h) of this Act.
				(32)The term
			 reduced-risk claim means a statement in advertising or labeling
			 intended for one or more consumers of smoking articles, that a smoking article
			 provides to users of that product a reduced risk of morbidity or mortality
			 resulting from one or more chronic diseases or serious adverse health
			 conditions associated with tobacco use, as compared to an appropriate reference
			 smoking article or category of smoking articles, even if it is not stated,
			 represented, or implied that all health risks associated with using that
			 smoking article have been reduced or eliminated. A statement or representation
			 that a smoking article or the tobacco in a smoking article contains no
			 additives, or is natural, or that uses a substantially
			 similar term is not a reduced-risk claim if the advertising or labeling that
			 contains such statement or representation also contains the disclosure required
			 by section 108(h).
				(33)The term
			 retailer means any person that—
					(A)sells tobacco
			 products to individuals for personal consumption; or
					(B)operates a
			 facility where the sale of tobacco products to individuals for personal
			 consumption is permitted.
					(34)The term
			 small business means a tobacco product manufacturer that—
					(A)has 150 or fewer
			 employees; and
					(B)during the 3-year
			 period prior to the current calendar year, had an average annual gross revenue
			 from tobacco products that did not exceed $40,000,000.
					(35)The term
			 smokeless tobacco product means any form of finely cut, ground,
			 powdered, reconstituted, processed or shaped tobacco, leaf tobacco, or stem
			 tobacco, whether or not combined with any other ingredient, whether or not in
			 extract or extracted form, and whether or not incorporated within any carrier
			 or construct, that is intended to be placed in the oral or nasal cavity,
			 including dry snuff, moist snuff, and chewing tobacco.
				(36)The term
			 smoking article means any tobacco-containing article that is
			 intended, when used by a consumer, to be burned or otherwise to employ heat to
			 produce a vapor, aerosol or smoke that—
					(A)incorporates
			 components of tobacco or derived from tobacco; and
					(B)is intended to be
			 inhaled by the user.
					(37)The term
			 State means any State of the United States and, except as
			 otherwise specifically provided, includes any Indian tribe or tribal
			 organization, the District of Columbia, the Commonwealth of Puerto Rico, Guam,
			 the Virgin Islands, American Samoa, Wake Island, Midway Island, Kingman Reef,
			 Johnston Atoll, the Northern Marianas, and any other trust territory or
			 possession of the United States.
				(38)The term tar means
			 nicotine-free dry particulate matter as defined in ISO 4387, entitled
			 Cigarettes—Determination of total and nicotine-free dry particulate
			 matter using a routine analytical smoking machine.
				(39)The term
			 tobacco means a tobacco plant or any part of a harvested tobacco
			 plant intended for use in the production of a tobacco product, including leaf,
			 lamina, stem, or stalk, whether in green, cured, or aged form, whether in raw,
			 treated, or processed form, and whether or not combined with other materials,
			 including any by-product, extract, extracted pulp material, or any other
			 material (other than purified nicotine) derived from a tobacco plant or any
			 component thereof, and including strip, filler, stem, powder, and granulated,
			 blended, or reconstituted forms of tobacco.
				(40)The term
			 tobacco product means—
					(A)the singular of
			 tobacco products as defined in section 5702(c) of the Internal
			 Revenue Code of 1986;
					(B)any other product
			 that contains tobacco as a principal ingredient and that, because of its
			 appearance, type, or the tobacco used in the product, or its packaging and
			 labeling, is likely to be offered to, or purchased by, consumers as a tobacco
			 product as described in subparagraph (A); and
					(C)any form of
			 tobacco or any construct incorporating tobacco, intended for human consumption,
			 whether by—
						(i)placement in the
			 oral or nasal cavity;
						(ii)inhalation of
			 vapor, aerosol, or smoke; or
						(iii)any other
			 means.
						(41)The term
			 tobacco product category means a type of tobacco product
			 characterized by its composition, components, and intended use, and includes
			 tobacco products classified as cigarettes, loose tobacco for roll-your-own
			 tobacco products, little cigars, cigars, pipe tobacco, moist snuff, dry snuff,
			 chewing tobacco, and other forms of tobacco products (which are treated in this
			 Act collectively as a single category).
				(42)The term
			 tobacco product communication means any means, medium, or manner
			 for providing information relating to any tobacco product, including
			 face-to-face interaction, mailings by postal service or courier to an
			 individual who is an addressee, and electronic mail to an individual who is an
			 addressee.
				(43)The term
			 tobacco product manufacturer means an entity that directly—
					(A)manufactures
			 anywhere a tobacco product that is intended to be distributed commercially in
			 the United States, including a tobacco product intended to be distributed
			 commercially in the United States through an importer;
					(B)is the first
			 purchaser for resale in the United States of tobacco products manufactured
			 outside the United States for distribution commercially in the United States;
			 or
					(C)is a successor or
			 assign of any of the foregoing.
					(44)The term
			 toxicant means a chemical or physical agent that produces an
			 adverse biological effect.
				(45)The term
			 tribal organization has the meaning assigned that term in section
			 4(1) of the Indian Self Determination and Education Assistance Act.
				(46)The term
			 United States means the several States, as defined in this
			 Act.
				(47)The term
			 youth means any individual who in not an adult.
				101.Center
			 authority over tobacco products
				(a)In
			 generalTobacco products, including modified risk tobacco
			 products for which an order has been issued in accordance with section 117,
			 shall be regulated by the Administrator under this Act.
				(b)ApplicabilityThis Act shall apply to all cigarettes,
			 cigarette tobacco, roll-your-own tobacco, and smokeless tobacco and to any
			 other tobacco products that the Administrator by regulation deems to be subject
			 to this Act.
				(c)CenterThe Secretary of Health and Human Services
			 shall establish within the Department of Health and Human Services the Tobacco
			 Harm Reduction Center. The head of the Center shall be an Administrator, who
			 shall assume the statutory authority conferred by this Act, perform the
			 functions that relate to the subject matter of this Act, and have the authority
			 to promulgate regulations for the efficient enforcement of this Act. In
			 promulgating any regulations under such authority, in whole or in part or any
			 regulation that is likely to have an annual effect on the economy of
			 $50,000,000 or more or have a material adverse effect on adult users of tobacco
			 products, tobacco product manufacturers, distributors, or retailers, the
			 Administrator shall—
					(1)determine the
			 technological and economic ability of parties that would be required to comply
			 with the regulation to comply with it;
					(2)consider
			 experience gained under any relevantly similar regulations at the Federal or
			 State level;
					(3)determine the
			 reasonableness of the relationship between the costs of complying with such
			 regulation and the public health benefits to be achieved by such
			 regulation;
					(4)determine the
			 reasonable likelihood of measurable and substantial reductions in morbidity and
			 mortality among individual tobacco users;
					(5)determine the
			 impact to United States tobacco producers and farm operations;
					(6)determine the
			 impact on the availability and use of tobacco products by minors; and
					(7)determine the
			 impact on illicit trade of tobacco products.
					(d)Limitation of
			 authority
					(1)In
			 generalThe provisions of this Act shall not apply to tobacco
			 leaf that is not in the possession of a manufacturer of tobacco products, or to
			 the producers of tobacco leaf, including tobacco growers, tobacco warehouses,
			 and tobacco grower cooperatives, nor shall any employee of the Center have any
			 authority to enter onto a farm owned by a producer of tobacco leaf without the
			 written consent of such producer.
					(2)ExceptionNotwithstanding
			 paragraph (1), if a producer of tobacco leaf is also a tobacco product
			 manufacturer or controlled by a tobacco product manufacturer, the producer
			 shall be subject to this Act in the producer’s capacity as a manufacturer. The
			 exception in this subparagraph shall not apply to a producer of tobacco leaf
			 who grows tobacco under a contract with a tobacco product manufacturer and who
			 is not otherwise engaged in the manufacturing process.
					(3)Rule of
			 constructionNothing in this Act shall be construed to grant the
			 Administrator authority to promulgate regulations on any matter that involves
			 the production of tobacco leaf or a producer thereof.
					(e)Rulemaking
			 proceduresEach rulemaking
			 under this Act shall be in accordance with chapter 5 of title 5, United States
			 Code.
				(f)Consultation
			 prior to rulemakingPrior to
			 promulgating rules under this Act, the Administrator shall endeavor to consult
			 with other Federal agencies as appropriate.
				102.Exclusion of
			 other regulatory programs
				(a)Exclusion of
			 tobacco products and nicotine-containing products from the federal food, drug,
			 and cosmetic actNo tobacco product and no nicotine-containing
			 product shall be regulated as a food, drug, or device in accordance with
			 section 201 (f), (g) or (h) or Chapter IV or V of the Federal Food, Drug, and
			 Cosmetic Act, except that any tobacco product commercially distributed
			 domestically and any nicotine-containing product commercially distributed
			 domestically shall be subject to Chapter V of the Federal Food, Drug, and
			 Cosmetic Act if the manufacturer or a distributor of such product markets it
			 with an explicit claim that the product is intended for use in the cure,
			 mitigation, treatment, or prevention of disease in man or other animals, within
			 the meaning of section 201(g)(1)(C) or section 201(h)(2) of that Act.
				(b)Limitation on
			 effect of this actNothing in this Act shall be construed
			 to—
					(1)establish a
			 precedent with regard to any other industry, situation, circumstance, or legal
			 action; or
					(2)affect any action
			 pending in any Federal, State, or Tribal court, or any agreement, consent
			 decree, or contract of any kind.
					(c)Exclusions from
			 authority of administratorThe authority granted to the
			 Administrator under this Act shall not apply to—
					(1)raw tobacco that
			 is not in the possession or control of a tobacco product manufacturer;
					(2)raw tobacco that
			 is grown for a tobacco product manufacturer by a grower, and that is in the
			 possession of that grower or of a person that is not a tobacco product
			 manufacturer and is within the scope of subparagraphs (A) through(F) of
			 paragraph (3); or
					(3)the activities,
			 materials, facilities, or practices of persons that are not tobacco product
			 manufacturers and that are—
						(A)producers of raw
			 tobacco, including tobacco growers;
						(B)tobacco
			 warehouses, and other persons that receive raw tobacco from growers;
						(C)tobacco grower
			 cooperatives;
						(D)persons that cure
			 raw tobacco;
						(E)persons that
			 process raw tobacco; and
						(F)persons that store
			 raw tobacco for aging.
						If a
			 producer of raw tobacco is also a tobacco product manufacturer, an affiliate of
			 a tobacco product manufacturer, or a person producing raw tobacco for a tobacco
			 product manufacturer, then that producer shall be subject to this Act only to
			 the extent of that producer’s capacity as a tobacco product
			 manufacturer.103.Existing
			 Federal statutes maintainedExcept as amended or repealed by this Act,
			 all Federal statutes in effect as of the effective date of this Act that
			 regulate tobacco, tobacco products, or tobacco product manufacturers shall
			 remain in full force and effect. Such statutes include, without
			 limitation—
				(1)the Federal
			 Cigarette Labeling and Advertising Act, sections 1331–1340 of title 15, United
			 States Code, except that section 1335 of title 15, United States Code, is
			 repealed;
				(2)the Comprehensive
			 Smokeless Tobacco Health Education Act of 1986, sections 4401–4408 of title 15,
			 United States Code, except that section 4402(f) of title 15, United States
			 Code, is repealed;
				(3)section 300x–26 of
			 title 42, United States Code; and
				(4)those statutes
			 authorizing regulation of tobacco, tobacco products, or tobacco product
			 manufacturers by the Federal Trade Commission, the Department of Agriculture,
			 the Environmental Protection Agency, the Internal Revenue Service, and the
			 Alcohol and Tobacco Tax and Trade Bureau of the Department of the
			 Treasury.
				104.Proceedings in
			 the name of the United States; subpoenas; preemption of State and local law; no
			 private right of actionIn
			 furtherance of this Act:
				(1)All proceedings
			 for the enforcement, or to restrain violations, of this Act shall be by and in
			 the name of the United States. Subpoenas for witnesses who are required to
			 attend a court of the United States, in any district, may run into any other
			 district in any proceeding under this section. No State, or political
			 subdivision thereof, may proceed or intervene in any Federal or State court
			 under this Act or under any regulation promulgated under it, or allege any
			 violation thereof except a violation by the Administrator. Nothing in this Act
			 shall be construed to create a right of action by any private person for any
			 violation of any provision of this Act or of any regulation promulgated under
			 it.
				(2)With respect to
			 any subject matter addressed by this Act or by any regulation promulgated under
			 it, no requirement or prohibition shall be imposed under State or local law
			 upon any tobacco product manufacturer or distributor.
				(3)Paragraph (2)
			 shall not apply to any requirement or prohibition imposed under State or local
			 law before the date of introduction of the bill that was enacted as this
			 Act.
				105.Illicit
			 tradeThe Administrator shall
			 not promulgate any regulation or take any other action that has the effect
			 of—
				(1)increasing illicit
			 trade involving tobacco or any tobacco product, or
				(2)making affected
			 tobacco products unacceptable to a substantial number of then current users of
			 such products, thereby creating a substantial risk that such users will resort
			 to illicit tobacco products, or tobacco products that are otherwise
			 noncompliant or unlawful.
				106.Adulterated
			 tobacco productsA tobacco
			 product shall be deemed to be adulterated—
				(1)if it bears or
			 contains any poisonous or deleterious substance other than—
					(A)tobacco;
					(B)a substance
			 naturally present in tobacco;
					(C)a pesticide or
			 fungicide chemical residue in or on tobacco if such pesticide or fungicide
			 chemical is registered by the Environmental Protection Agency for use on
			 tobacco in the United States; or
					(D)in the case of
			 imported tobacco, a residue of a pesticide or fungicide chemical that—
						(i)is
			 approved for use in the country of origin of the tobacco; and
						(ii)has
			 not been banned, and the registration of which has not been canceled, by the
			 Environmental Protection Agency for use on tobacco in the United States) that
			 may render it injurious to health; but, in case the substance is not an added
			 substance, such tobacco product shall not be considered adulterated under this
			 subsection if the quantity of such substance in such tobacco product does not
			 ordinarily render it injurious to health;
						(2)if there is
			 significant scientific agreement that, as a result of the tobacco it contains,
			 the tobacco product presents a risk to human health that is materially higher
			 than the risk presented by—
					(A)such product on
			 the effective date of this Act; or
					(B)if such product
			 was not distributed commercially domestically on that date, by comparable
			 tobacco products of the same style and within the same category that were
			 commercially distributed domestically on that date;
					(3)if it has been
			 prepared, packed, or held under unsanitary conditions whereby it may have
			 become contaminated with filth;
				(4)if its package is
			 composed, in whole or in part, of any poisonous or deleterious substance that
			 may render the contents injurious to health; or
				(5)if its
			 tar yield is in violation of section 111.
				107.Misbranded
			 tobacco productsA tobacco
			 product shall be deemed to be misbranded—
				(1)if its labeling is
			 false or misleading in any particular;
				(2)if in package form
			 unless it bears a label containing—
					(A)an identification
			 of the type of product it is, by the common or usual name of such type of
			 product;
					(B)an accurate
			 statement of the quantity of the contents in the package in terms of weight,
			 measure, or numerical count, except that reasonable variations shall be
			 permitted, and exemptions as to small packages shall be established by
			 regulations promulgated by the Administrator;
					(C)the name and place
			 of business of the tobacco product manufacturer, packer, or distributor;
			 and
					(D)the information
			 required by section 201(c) and (e) or section 202(c) and (e), as
			 applicable;
					(3)if any word,
			 statement, or other information required by or under authority of this Act to
			 appear on the label, labeling, or advertising is not prominently placed thereon
			 with such conspicuousness (as compared with other words, statements, or designs
			 on the label, labeling, or advertising, as applicable) and in such terms as to
			 render it reasonably likely to be read and understood by the ordinary
			 individual under customary conditions of purchase and use;
				(4)if any word,
			 statement, or other information is required by or under this Act to appear on
			 the label, unless such word, statement, or other information also appears on
			 the outside container or wrapper, if any, of the retail package of such tobacco
			 product, or is easily legible through the outside container or wrapper;
				(5)if it was
			 manufactured, prepared, or processed in an establishment not duly registered
			 under section 109, if it was not included in a list required by section 109, or
			 if a notice or other information respecting it was not provided as required by
			 section 109;
				(6)if its packaging,
			 labeling, or advertising is in violation of this Act or of an applicable
			 regulation promulgated in accordance with this Act;
				(7)if it contains
			 tobacco or another ingredient as to which a required disclosure under this Act
			 was not made;
				(8)if it is labeled
			 or advertised, or the tobacco contained in it is advertised, as—
					(A)containing
			 no additives, or any substantially similar term, unless the
			 labeling or advertising, as applicable, also contains, clearly and prominently,
			 the following disclosure: No additives in our tobacco does NOT mean
			 safer.; or
					(B)being
			 natural, or any substantially similar term, unless the labeling
			 or advertising, as applicable, also contains, clearly and prominently, the
			 following disclosure: Natural does NOT mean safer.;
					(9)if in its labeling
			 or advertising a term descriptive of the tobacco in the tobacco product is used
			 otherwise than in accordance with a sanction or approval granted by a Federal
			 agency;
				(10)if with respect
			 to such tobacco product a disclosure required by section 603 was not
			 made;
				(11)if with respect
			 to such tobacco product a certification required by section 803 was not
			 submitted or is materially false or misleading; or
				(12)if its
			 manufacturer or distributor made with respect to it a claim prohibited by
			 section 115.
				108.Submission of
			 health information to the Administrator
				(a)RequirementEach
			 tobacco product manufacturer or importer, or agents thereof, shall submit to
			 the Administrator the following information:
					(1)Not later than 18
			 months after the date of enactment of the Act, a listing of all ingredients,
			 including tobacco, substances, compounds, and additives that are, as of such
			 date, added by the manufacturer to the tobacco, paper, filter, or other part of
			 each tobacco product by brand and by quantity in each brand and brand
			 style.
					(2)A
			 description of the content, delivery, and form of nicotine in each tobacco
			 product measured in milligrams of nicotine in accordance with regulations
			 promulgated by the Administrator in accordance with section 4(e) of the Federal
			 Cigarette Labeling and Advertising Act.
					(3)Beginning 4 years
			 after the date of enactment of this Act, a listing of all constituents,
			 including smoke constituents as applicable, identified by the Administrator as
			 harmful to health in each tobacco product, and as applicable in the smoke of
			 each tobacco product, by brand and by quantity in each brand and
			 subbrand.
					(b)Data
			 SubmissionAt the request of the Administrator, each tobacco
			 product manufacturer or importer of tobacco products, or agents thereof, shall
			 submit the following:
					(1)Any or all
			 documents (including underlying scientific information) relating to research
			 activities, and research findings, conducted, supported, or possessed by the
			 manufacturer (or agents thereof) on the health, toxicological, or physiologic
			 effects of tobacco products and their constituents (including smoke
			 constituents), ingredients, components, and additives.
					(2)Any or all
			 documents (including underlying scientific information) relating to research
			 activities, and research findings, conducted, supported, or possessed by the
			 manufacturer (or agents thereof) that relate to the issue of whether a
			 significant reduction in risk to health from tobacco products can occur upon
			 the employment of technology available to the manufacturer.
					An importer
			 of a tobacco product not manufactured in the United States shall supply the
			 information required of a tobacco product manufacturer under this
			 subsection.(c)Data
			 List
					(1)In
			 generalNot later than 4 years after the date of enactment of the
			 Act, and annually thereafter, the Administrator shall publish in a format that
			 is understandable and not misleading to a lay person, and place on public
			 display (in a manner determined by the Administrator) the list established
			 under subsection (d).
					(2)Consumer
			 researchThe Administrator shall conduct periodic consumer
			 research to ensure that the list published under paragraph (1) is not
			 misleading to lay persons. Not later than 5 years after the date of enactment
			 of the Act, the Administrator shall submit to the appropriate committees of
			 Congress a report on the results of such research, together with
			 recommendations on whether such publication should be continued or
			 modified.
					(d)Data
			 CollectionNot later than 36 months after the date of enactment
			 of this Act, the Administrator shall establish, and periodically revise as
			 appropriate, a list of harmful constituents, including smoke constituents, to
			 health in each tobacco product by brand and by quantity in each brand and
			 subbrand.
				109.Registration
			 and listing
				(a)DefinitionsAs
			 used in this section:
					(1)The term
			 manufacture, preparation, or processing shall include repackaging
			 or otherwise changing the container, wrapper, or label of any tobacco product
			 package other than the carton in furtherance of the distribution of the tobacco
			 product from the original place of manufacture to the person that makes final
			 delivery or sale to the ultimate consumer or user, but shall not include the
			 addition of a tax marking or other marking required by law to an already
			 packaged tobacco product.
					(2)The term
			 name shall include in the case of a partnership the name of the
			 general partner and, in the case of a privately held corporation, the name of
			 the chief executive officer of the corporation and the State of
			 incorporation.
					(b)Annual
			 registrationCommencing one year after enactment, on or before
			 December 31 of each year, every person that owns or operates any establishment
			 in any State engaged in the manufacture, preparation, or processing of a
			 tobacco product or products for commercial distribution domestically shall
			 register with the Administrator its name, places of business, and all such
			 establishments.
				(c)New
			 producersEvery person upon first engaging, for commercial
			 distribution domestically, in the manufacture, preparation, or processing of a
			 tobacco product or products in any establishment that it owns or operates in
			 any State shall immediately register with the Administrator its name, places of
			 business, and such establishment.
				(d)Registration of
			 foreign establishments
					(1)Commencing one
			 year after enactment of this Act, on or before December 31 of each year, the
			 person that, within any foreign country, owns or operates any establishment
			 engaged in the manufacture, preparation, or processing of a tobacco product
			 that is imported or offered for import into the United States shall, through
			 electronic means or other means permitted by the Administrator, register with
			 the Administrator the name and place of business of each such establishment,
			 the name of the United States agent for the establishment, and the name of each
			 importer of such tobacco product in the United States that is known to such
			 person.
					(2)Such person also
			 shall provide the information required by subsection (j), including sales made
			 by mail, or through the Internet, or other electronic means.
					(3)The Administrator
			 is authorized to enter into cooperative arrangements with officials of foreign
			 countries to ensure that adequate and effective means are available for
			 purposes of determining, from time to time, whether tobacco products
			 manufactured, prepared, or processed by an establishment described in paragraph
			 (1), if imported or offered for import into the United States, shall be refused
			 admission on any of the grounds set forth in section 708.
					(e)Additional
			 establishmentsEvery person duly registered in accordance with
			 the foregoing subsections of this section shall immediately register with the
			 Administrator any additional establishment that it owns or operates and in
			 which it begins the manufacture, preparation, or processing of a tobacco
			 product or products for commercial distribution domestically or for import into
			 the United States.
				(f)Exclusions from
			 application of this sectionThe foregoing subsections of this
			 section shall not apply to—
					(1)persons that
			 manufacture, prepare, or process tobacco products solely for use in research,
			 teaching, chemical or biological analysis, or export; or
					(2)such other classes
			 of persons as the Administrator may by regulation exempt from the application
			 of this section upon a finding that registration by such classes of persons in
			 accordance with this section is not necessary for the protection of the public
			 health.
					(g)Inspection of
			 premisesEvery establishment registered with the Administrator
			 pursuant to this section shall be subject to inspection pursuant to section
			 706; and every such establishment engaged in the manufacture, preparation, or
			 processing of a tobacco product or products shall be so inspected by one or
			 more officers or employees duly designated by the Administrator at least once
			 in the two-year period beginning with the date of registration of such
			 establishment pursuant to this section and at least once in every successive
			 two-year period thereafter, except that inspection of establishments outside
			 the United States may be conducted by other personnel pursuant to a cooperative
			 arrangement under subsection (d)(3).
				(h)Filing of lists
			 of tobacco products manufactured, prepared, or processed by registrants;
			 statements; accompanying disclosures
					(1)Every person that
			 registers with the Administrator under subsection (b), (c), (d), or (e) shall,
			 at the time of registration under any such subsection, file with the
			 Administrator a list of all brand styles (with each brand style in each list
			 listed by the common or usual name of the tobacco product category to which it
			 belongs and by any proprietary name) that are being manufactured, prepared, or
			 processed by such person for commercial distribution domestically or for import
			 into the United States, and that such person has not included in any list of
			 tobacco products filed by such person with the Administrator under this
			 paragraph or paragraph (2) before such time of registration. Such list shall be
			 prepared in such form and manner as the Administrator may prescribe, and shall
			 be accompanied by the label for each such brand style and a representative
			 sampling of any other labeling and advertising for each;
					(2)Each person that
			 registers with the Administrator under this section shall report to the
			 Administrator each August for the preceding six-month period from January
			 through June, and each February for the preceding six-month period form July
			 through December, following information:
						(A)A list of each
			 brand style introduced by the registrant for commercial distribution
			 domestically or for import into the United States that has not been included in
			 any list previously filed by such registrant with the Administrator under this
			 subparagraph or paragraph (1). A list under this subparagraph shall list a
			 brand style by the common or usual name of the tobacco product category to
			 which it belongs and by any proprietary name, and shall be accompanied by the
			 other information required by paragraph (1).
						(B)If since the date
			 the registrant last made a report under this paragraph (or if such registrant
			 has not previously made a report under this paragraph, since the effective date
			 of this Act) such registrant has discontinued the manufacture, preparation, or
			 processing for commercial distribution domestically or for import into the
			 United States of a brand style included in a list filed by such registrant
			 under subparagraph (A) or paragraph (1), notice of such discontinuance, the
			 date of such discontinuance, and the identity (by the common or usual name of
			 the tobacco product category to which it belongs and by any proprietary name)
			 of such tobacco product.
						(C)If, since the date
			 the registrant reported pursuant to subparagraph (B) a notice of discontinuance
			 of a tobacco product, the registrant has resumed the manufacture, preparation,
			 or processing for commercial distribution domestically or for import into the
			 United States of that brand style, notice of such resumption, the date of such
			 resumption, the identity of such brand style (by the common or usual name of
			 the tobacco product category to which it belongs and by any proprietary name),
			 and the other information required by paragraph (1), unless the registrant has
			 previously reported such resumption to the Administrator pursuant to this
			 subparagraph.
						(D)Any material
			 change in any information previously submitted pursuant to this paragraph (2)
			 or paragraph (1).
						(i)Electronic
			 registrationRegistrations under subsections (b), (c), (d), and
			 (e) (including the submission of updated information) shall be submitted to the
			 Administrator by electronic means, unless the Administrator grants a request
			 for waiver of such requirement because use of electronic means is not
			 reasonable for the person requesting such waiver.
				110.General
			 provisions respecting control of tobacco products
				(a)In
			 GeneralAny requirement established by or under section 106, 107,
			 or 113 applicable to a tobacco product shall apply to such tobacco product
			 until the applicability of the requirement to the tobacco product has been
			 changed by action taken under section 111, section 114, section 115, or
			 subsection (d) of this section, and any requirement established by or under
			 section 106, 107, or 113 which is inconsistent with a requirement imposed on
			 such tobacco product under section 111, section 114, section 115, or subsection
			 (d) of this section shall not apply to such tobacco product.
				(b)Information on
			 Public Access and CommentEach notice of proposed rulemaking or
			 other notification under section 111, 112, 113, 114, or 115 or under this
			 section, any other notice which is published in the Federal Register with
			 respect to any other action taken under any such section and which states the
			 reasons for such action, and each publication of findings required to be made
			 in connection with rulemaking under any such section shall set forth—
					(1)the manner in
			 which interested persons may examine data and other information on which the
			 notice or findings is based; and
					(2)the period within
			 which interested persons may present their comments on the notice or findings
			 (including the need therefore) orally or in writing, which period shall be at
			 least 60 days but may not exceed 90 days unless the time is extended by the
			 Administrator by a notice published in the Federal Register stating good cause
			 therefore.
					(c)Limited
			 Confidentiality of InformationAny information reported to or
			 otherwise obtained by the Administrator or the Administrator’s representative
			 under section 107, 108, 111, 112, 113, 114, 115, or 504, or under subsection
			 (e) or (f) of this section, which is exempt from disclosure under subsection
			 (a) of section 552 of title 5, United States Code, by reason of subsection
			 (b)(4) of that section shall be considered confidential and shall not be
			 disclosed, except that the information may be disclosed to other officers or
			 employees concerned with carrying out this Act, or when relevant in any
			 proceeding under this Act.
				(d)Restrictions
					(1)In
			 generalThe Administrator may issue regulations, consistent with
			 this Act, regarding tobacco products if the Administrator determines that such
			 regulation would be appropriate for the protection of the public health. The
			 finding as to whether such regulation would be appropriate for the protection
			 of the public health shall be determined with respect to the risks and benefits
			 to the users of the tobacco product, and taking into account that the standard
			 is reasonably likely to result in measurable and substantial reductions in
			 morbidly and mortality among individual tobacco users.
					(2)Label
			 statementsThe label of a tobacco product shall bear such
			 appropriate statements of the restrictions required by a regulation under
			 subsection (a) as the Administrator may in such regulation prescribe.
					(e)Good
			 Manufacturing Practice Requirements
					(1)Methods,
			 facilities, and controls to conform
						(A)In
			 generalIn applying
			 manufacturing restrictions to tobacco, the Administrator shall, in accordance
			 with subparagraph (B), prescribe regulations (which may differ based on the
			 type of tobacco product involved) requiring that the methods used in, and the
			 facilities and controls used for, the manufacture, preproduction design
			 validation (including a process to assess the performance of a tobacco
			 product), packing, and storage of a tobacco product conform to current good
			 manufacturing practice, or hazard analysis and critical control point
			 methodology, as prescribed in such regulations to assure that the public health
			 is protected and that the tobacco product is in compliance with this Act. Such
			 regulations may provide for the testing of raw tobacco for pesticide chemical
			 residues after a tolerance for such chemical residues has been
			 established.
						(B)RequirementsThe
			 Administrator shall—
							(i)before
			 promulgating any regulation under subparagraph (A), afford the Tobacco Products
			 Scientific Advisory Committee an opportunity to submit recommendations with
			 respect to the regulation proposed to be promulgated;
							(ii)before
			 promulgating any regulation under subparagraph (A), afford opportunity for an
			 oral hearing;
							(iii)provide the
			 Tobacco Products Scientific Advisory Committee a reasonable time to make its
			 recommendation with respect to proposed regulations under subparagraph (A);
			 and
							(iv)in
			 establishing the effective date of a regulation promulgated under this
			 subsection, take into account the differences in the manner in which the
			 different types of tobacco products have historically been produced, the
			 financial resources of the different tobacco product manufacturers, and the
			 state of their existing manufacturing facilities, and shall provide for a
			 reasonable period of time for such manufacturers to conform to good
			 manufacturing practices but no earlier than four years from date of
			 enactment.
							(C)Additional
			 special ruleA tobacco product manufactured in or imported into
			 the United States shall not contain foreign-grown flue-cured or burley tobacco
			 that—
							(i)was
			 knowingly grown or processed using a pesticide chemical that is not approved
			 under applicable Federal law for use in domestic tobacco farming and
			 processing; or
							(ii)in
			 the case of a pesticide chemical that is so approved, was grown or processed
			 using the pesticide chemical in a manner inconsistent with the approved
			 labeling for use of the pesticide chemical in domestic tobacco farming and
			 processing.
							(D)ExclusionSubparagraph
			 (C)(ii) shall not apply to tobacco products manufactured with foreign-grown
			 flue-cured or burley tobacco so long as that foreign grown tobacco was
			 either—
							(i)in
			 the inventory of a manufacturer prior to the effective date, or
							(ii)planted by the
			 farmer prior to the effective date of this Act and utilized by the manufacturer
			 no later than 3 years after the effective date.
							(E)Setting of
			 maximum residue limitsThe Administrator shall adopt the
			 following pesticide residue standards:
							
								Pesticide residue standards
								The maximum concentration of residues of the following
				pesticides allowed in flue-cured or burley tobacco, expressed as parts by
				weight of the residue per one million parts by weight of the tobacco (PPM)
				are:
								CHLORDANE.....3.0 
								DIBROMOCHLOROPROPANE (DBCP).....1.0
				
								DICAMBA (Temporary).... 5.0
								ENDRIN....0.1
								ETHYLENE DIBROMIDE (EDB)....0.1
								FORMOTHION.....0.5 
								HEXACHLOROBENZENE (HCB)....0.1 
								METHOXYCHLOR.....0.1
								TOXAPHENE.....0.3 
								2,4-D (Temporary).....5.0 
								2,4,5-T.....0.1
								Sum of ALDRIN and DIELDRIN.....0.1
								Sum of CYPERMETHRIN and PERMETHRIN
				(Temporary).....3.0
								Sum of DDT, TDE (DDD), and DDE
				.....0.4
								Sum of HEPTACHLOR and HEPTACHLOR EPOXIDE.....0.1
				
						(F)Maximum residue
			 limitsThe Administrator
			 shall adopt regulations within one year of the effective date of this Act to
			 establish maximum residue limits for pesticides identified under subparagraph
			 (E) but not included in the table of such subparagraph to account for the fact
			 that weather and agronomic conditions will cause pesticides identified in
			 subparagraph (E) to be detected in foreign-grown tobacco even where the farmer
			 has not knowingly added such pesticide.
						(2)Exemptions;
			 variances
						(A)PetitionAny
			 person subject to any requirement prescribed under paragraph (1) may petition
			 the Administrator for a permanent or temporary exemption or variance from such
			 requirement. Such a petition shall be submitted to the Administrator in such
			 form and manner as the Administrator shall prescribe and shall—
							(i)in
			 the case of a petition for an exemption from a requirement, set forth the basis
			 for the petitioner’s determination that compliance with the requirement is not
			 required to assure that the tobacco product will be in compliance with this
			 Act;
							(ii)in
			 the case of a petition for a variance from a requirement, set forth the methods
			 proposed to be used in, and the facilities and controls proposed to be used
			 for, the manufacture, packing, and storage of the tobacco product in lieu of
			 the methods, facilities, and controls prescribed by the requirement; and
							(iii)contain such
			 other information as the Administrator shall prescribe.
							(B)Referral to the
			 tobacco products scientific advisory committeeThe Administrator
			 may refer to the Tobacco Products Scientific Advisory Committee any petition
			 submitted under subparagraph (A). The Tobacco Products Scientific Advisory
			 Committee shall report its recommendations to the Administrator with respect to
			 a petition referred to it within 60 days after the date of the petition’s
			 referral. Within 60 days after—
							(i)the
			 date the petition was submitted to the Administrator under subparagraph (A);
			 or
							(ii)the
			 day after the petition was referred to the Tobacco Products Scientific Advisory
			 Committee,
							whichever
			 occurs later, the Administrator shall by order either deny the petition or
			 approve it.(C)ApprovalThe
			 Administrator may approve—
							(i)a
			 petition for an exemption for a tobacco product from a requirement if the
			 Administrator determines that compliance with such requirement is not required
			 to assure that the tobacco product will be in compliance with this Act;
			 and
							(ii)a
			 petition for a variance for a tobacco product from a requirement if the
			 Administrator determines that the methods to be used in, and the facilities and
			 controls to be used for, the manufacture, packing, and storage of the tobacco
			 product in lieu of the methods, facilities, and controls prescribed by the
			 requirement are sufficient to assure that the tobacco product will be in
			 compliance with this Act.
							(D)ConditionsAn
			 order of the Administrator approving a petition for a variance shall prescribe
			 such conditions respecting the methods used in, and the facilities and controls
			 used for, the manufacture, packing, and storage of the tobacco product to be
			 granted the variance under the petition as may be necessary to assure that the
			 tobacco product will be in compliance with this Act.
						(E)HearingAfter
			 the issuance of an order under subparagraph (B) respecting a petition, the
			 petitioner shall have an opportunity for an informal hearing on such
			 order.
						(3)ComplianceCompliance with requirements under this
			 subsection shall not be required before the end of the 3-year period following
			 the date of enactment of this Act.
					(f)Research and
			 DevelopmentThe Administrator may enter into contracts for
			 research, testing, and demonstrations respecting tobacco products and may
			 obtain tobacco products for research, testing, and demonstration
			 purposes.
				111.Smoking article
			 standards
				(a)In
			 general
					(1)Restrictions on
			 descriptors used in marketing of cigarettes
						(A)In
			 GeneralExcept as provided in subparagraph (B), no person shall
			 use, with respect to any cigarette brand style commercially distributed
			 domestically, on the portion of the package of such cigarette brand style that
			 customarily is visible to consumers before purchase, or in advertising of such
			 cigarette brand style any of the following as a descriptor of any cigarette
			 brand style—
							(i)the name of any
			 candy or fruit;
							(ii)the word
			 candy,citrus,cream,fruit,sugar,sweet,tangy,
			 or tart,; or
							(iii)any extension or
			 variation of any of the words
			 candy,citrus,cream,fruit,sugar,sweet,tangy,
			 or tart, including but not limited to creamy, or
			 fruity.
							(B)LimitationSubparagraph
			 (A) shall not apply to the use of the following words or to any extension or
			 variation of any of them: coffee,mint, and
			 menthol.
						(C)Scented
			 materialsNo person shall use, in the advertising or labeling of
			 any cigarette commercially distributed domestically, any scented materials,
			 except in an adult-only facility.
						(D)DefinitionsIn
			 this section:
							(i)The term
			 candy means a confection made from sugar or sugar substitute,
			 including any confection identified generically or by brand, and shall include
			 the words
			 cacao,chocolate,cinnamon,cocoa,honey,licorice,maple,mocha,
			 and vanilla.
							(ii)The term
			 fruit means any fruit identified by generic name, type, or
			 variety, including but not limited to
			 apple,banana,cherry, and
			 orange. The term fruit does not include words that
			 identify seeds, nuts or peppers, or types or varieties thereof or words that
			 are extensions or variations of such words.
							(2)Smoking article
			 standards
						(A)In
			 generalThe Administrator may adopt smoking article standards in
			 addition to those in paragraph (1) if the Administrator finds that a smoking
			 article standard is appropriate for the protection of the public health.
						(B)Determinations
							(i)ConsiderationsIn making a finding described in
			 subparagraph (A), the Administrator shall consider scientific evidence
			 concerning—
								(I)the risks and
			 benefits to the users of smoking articles of the proposed standard; and
								(II)that the standard
			 is reasonably likely to result in measurable and substantial reductions in
			 morbidity and mortality among individual tobacco users.
								(ii)Additional
			 considerationsIn the event
			 that the Administrator makes a determination, set forth in a proposed smoking
			 article standard in a proposed rule, that it is appropriate for the protection
			 of public health to require the reduction or elimination of an additive,
			 constituent (including a smoke constituent), or other component of a smoking
			 article because the Administrator has found that the additive, constituent, or
			 other component is harmful, any party objecting to the proposed standard on the
			 ground that the proposed standard will not reduce or eliminate the risk of
			 illness or injury may provide for the Administrator’s consideration scientific
			 evidence that demonstrates that the proposed standard will not reduce or
			 eliminate the risk of illness or injury.
							(3)Content of
			 smoking article standardsA smoking article standard established
			 under this section for a smoking article—
						(A)may include
			 provisions that are appropriate for the protection of the public health,
			 including provisions, where appropriate—
							(i)for
			 tar and nicotine yields of the product;
							(ii)for
			 the reduction of other constituents, including smoke constituents, or harmful
			 components of the product; or
							(iii)relating to any
			 other requirement under subparagraph (B); and
							(B)may, where
			 appropriate for the protection of the public health, include—
							(i)provisions
			 respecting the construction, components, ingredients, additives, constituents,
			 including smoke constituents, and properties of the smoking article;
							(ii)provisions for
			 the testing (on a sample basis or, if necessary, on an individual basis) of the
			 smoking article;
							(iii)provisions for
			 the measurement of the smoking article characteristics of the smoking article;
			 and
							(iv)provisions
			 requiring that the results of each or of certain of the tests of the smoking
			 article required to be made under clause (ii) show that the smoking article is
			 in conformity with the portions of the standard for which the test or tests
			 were required.
							(4)Periodic
			 reevaluation of smoking article standardsThe Administrator may
			 provide for periodic evaluation of smoking article standards established under
			 this section to determine whether such standards should be changed to reflect
			 new medical, scientific, or other technological data.
					(5)Cigarette
			 tar limits
						(A)No increase in
			 tar yieldsNo cigarette manufacturer shall
			 distribute for sale domestically a brand style of cigarettes that generates a
			 tar yield greater than the tar yield of that
			 brand style of cigarettes on the date of introduction of this Act, as
			 determined by the ISO smoking regimen and its associated tolerances. The
			 tar tolerances for cigarettes with ISO tar yields
			 in the range of 1 to 20 milligrams per cigarette, based on variations arising
			 from sampling procedure, test method, and sampled product, itself, are the
			 greater of plus or minus—
							(i)15
			 percent; or
							(ii)1
			 milligram per cigarette.
							(B)Limit on new
			 cigarettesAfter the effective date of this Act, no cigarette
			 manufacturer shall manufacture for commercial distribution domestically a brand
			 style of cigarettes that both—
							(i)was
			 not in commercial distribution domestically on the effective date of this Act,
			 and
							(ii)generates a
			 tar yield of greater than 20 milligrams per cigarette as
			 determined by the ISO smoking regimen and its associated tolerances.
							(C)Limit on all
			 cigarettesAfter December 31, 2010, no cigarette manufacturer
			 shall manufacture for commercial distribution domestically a brand style of
			 cigarettes that generates a tar yield greater than 20 milligrams
			 per cigarette as determined by the ISO smoking regimen and its associated
			 tolerances.
						(D)Review by
			 AdministratorAfter the effective date of this Act, the
			 Administrator shall evaluate the available scientific evidence addressing the
			 potential relationship between historical tar yield values and
			 risk of harm to smokers. If upon a review of that evidence, and after
			 consultation with technical experts of the Tobacco Harm Reduction Center and
			 the Centers for Disease Control and Prevention and notice and an opportunity
			 for public comment, the Administrator determines, that a reduction in
			 tar yield may reasonably be expected to provide a meaningful
			 reduction of the risk or risks of harm to smokers, the Administrator shall
			 issue an order that—
							(i)provides that no
			 cigarette manufacturer shall manufacture for commercial distribution
			 domestically a cigarette that generates a tar yield that exceeds
			 14 milligrams as determined by the ISO smoking regimen and its associated
			 tolerances; and
							(ii)provides a
			 reasonable time for manufacturers to come into compliance with such
			 prohibition.
							(6)Involvement of
			 other agencies; informed personsIn carrying out duties under
			 this section, the Administrator shall endeavor to—
						(A)use personnel,
			 facilities, and other technical support available in other Federal
			 agencies;
						(B)consult with other
			 Federal agencies concerned with standard setting and other nationally or
			 internationally recognized standard-setting entities; and
						(C)invite appropriate
			 participation, through joint or other conferences, workshops, or other means,
			 by informed persons representative of scientific, professional, industry,
			 agricultural, or consumer organizations who in the Administrator’s judgment can
			 make a significant contribution.
						(b)Considerations
			 by Administrator
					(1)Technical
			 achievabilityThe
			 Administrator shall consider information submitted in connection with a
			 proposed standard regarding the technical achievability of compliance with such
			 standard.
					(2)Other
			 considerationsThe Administrator shall consider all other
			 information submitted in connection with a proposed standard, such as the
			 creation of a significant demand for contraband or other tobacco products that
			 do not meet the requirements of this Act and the significance of such
			 demand.
					(c)Proposed
			 standards
					(1)In
			 generalThe Administrator shall publish in the Federal Register a
			 notice of proposed rulemaking for the establishment, amendment, or revocation
			 of any smoking article standard.
					(2)Requirements of
			 noticeA notice of proposed rulemaking for the establishment or
			 amendment of a smoking article standard shall—
						(A)set forth a
			 finding with supporting justification that the smoking article standard is
			 appropriate for the protection of the public health;
						(B)invite interested persons to submit a draft
			 or proposed smoking article standard for consideration by the
			 Administrator;
						(C)invite interested persons to submit
			 comments on structuring the standard so that it does not advantage
			 foreign-grown tobacco over domestically grown tobacco; and
						(D)invite the Secretary of Agriculture to
			 provide any information or analysis which the Secretary of Agriculture believes
			 is relevant to the proposed smoking article standard.
						(3)FindingA notice of proposed rulemaking for the
			 revocation of a smoking article standard shall set forth a finding with
			 supporting justification that the smoking article standard is no longer
			 appropriate for the protection of the public health.
					(4)CommentThe
			 Administrator shall provide for a comment period of not less than 90
			 days.
					(d)Promulgation
					(1)In
			 generalAfter the expiration
			 of the period for comment on a notice of proposed rulemaking published under
			 subsection (c) respecting a standard and after consideration of comments
			 submitted under subsections (b) and (c) and any report from the Tobacco
			 Products Scientific Advisory Committee, if the Administrator determines that
			 the standard would be appropriate for the protection of the public health, the
			 Administrator shall—
						(A)promulgate a regulation establishing a
			 smoking article standard and publish in the Federal Register findings on the
			 matters referred to in subsection (c); or
						(B)publish a notice
			 terminating the proceeding for the development of the standard together with
			 the reasons for such termination.
						(2)Effective
			 dateA regulation
			 establishing a smoking article standard shall set forth the date or dates upon
			 which the standard shall take effect, but no such regulation may take effect
			 before 1 year after the date of its publication unless the Administrator
			 determines that an earlier effective date is necessary for the protection of
			 the public health. Such date or dates shall be established so as to minimize,
			 consistent with the public health, economic loss to, and disruption or
			 dislocation of, domestic and international trade. In establishing such
			 effective date or dates, the Administrator shall consider information submitted
			 in connection with a proposed product standard by interested parties, including
			 manufacturers and tobacco growers, regarding the technical achievability of
			 compliance with the standard, and including information concerning the
			 existence of patents that make it impossible to comply in the timeframe
			 envisioned in the proposed standard.
					(3)Limitation on
			 power grantedBecause of the importance of a decision of the
			 Administrator to issue a regulation—
						(A)banning
			 cigarettes, smokeless smoking articles, little cigars, cigars other than little
			 cigars, pipe tobacco, or roll-your-own smoking articles;
						(B)requiring the
			 reduction of tar or nicotine yields of a smoking article to
			 zero;
						(C)prohibiting the
			 sale of any smoking article in face-to-face transactions by a specific category
			 of retail outlets;
						(D)establishing a
			 minimum age of sale of smoking articles to any person older than 18 years of
			 age; or
						(E)requiring that the sale or distribution of
			 a smoking article be limited to the written or oral authorization of a
			 practitioner licensed by law to prescribe medical products,
						the
			 Administrator is prohibited from taking such actions under this Act.(4)MatchbooksFor
			 purposes of any regulations issued by the Administrator under this Act,
			 matchbooks of conventional size containing not more than 20 paper matches, and
			 which are customarily given away for free with the purchase of smoking
			 articles, shall be considered as adult-written publications which shall be
			 permitted to contain advertising.
					(5)Amendment;
			 revocation
						(A)AuthorityThe Administrator, upon the Administrator’s
			 own initiative or upon petition of an interested person, may by a regulation,
			 promulgated in accordance with the requirements of subsection (c) and paragraph
			 (2), amend or revoke a smoking article standard.
						(B)Effective
			 dateThe Administrator may
			 declare a proposed amendment of a smoking article standard to be effective on
			 and after its publication in the Federal Register and until the effective date
			 of any final action taken on such amendment if the Administrator determines
			 that making it so effective is in the public interest.
						(6)Referral to
			 advisory committee
						(A)In
			 generalThe Administrator shall refer a proposed regulation for
			 the establishment, amendment, or revocation of a smoking article standard to
			 the Tobacco Products Scientific Advisory Committee for a report and
			 recommendation with respect to any matter involved in the proposed regulation
			 which requires the exercise of scientific judgment.
						(B)Initiation of
			 referralThe Administrator shall make a referral under this
			 paragraph—
							(i)on
			 the Administrator’s own initiative; or
							(ii)upon the request
			 of an interested person that—
								(I)demonstrates good
			 cause for the referral; and
								(II)is made before
			 the expiration of the period for submission of comments on the proposed
			 regulation.
								(C)Provision of
			 dataIf a proposed regulation is referred under this paragraph to
			 the Tobacco Products Scientific Advisory Committee, the Administrator shall
			 provide the Advisory Committee with the data and information on which such
			 proposed regulation is based.
						(D)Report and
			 recommendationThe Tobacco Products Scientific Advisory Committee
			 shall, within 90 days after the referral of a proposed regulation under this
			 paragraph and after independent study of the data and information furnished to
			 it by the Administrator and other data and information before it, submit to the
			 Administrator a report and recommendation respecting such regulation, together
			 with all underlying data and information and a statement of the reason or basis
			 for the recommendation.
						(E)Public
			 availabilityThe Administrator shall make a copy of each report
			 and recommendation under subparagraph (D) publicly available.
						112.Notification
			 and other remedies
				(a)NotificationIf
			 the Administrator determines that—
					(1)a tobacco product which is introduced or
			 delivered for introduction into interstate commerce for commercial distribution
			 presents an unreasonable risk of substantial harm materially above the risk for
			 death and disease of tobacco products currently in interstate commerce, to the
			 public health; and
					(2)notification under
			 this subsection is necessary to eliminate the unreasonable risk of such harm
			 and no more practicable means is available under the provisions of this Act
			 (other than this section) to eliminate such risk,
					the
			 Administrator may issue such order as may be necessary to assure that adequate
			 notification is provided in an appropriate form, by the persons and means best
			 suited under the circumstances involved, to all persons who should properly
			 receive such notification in order to eliminate such risk. The Administrator
			 may order notification by any appropriate means, including public service
			 announcements. Before issuing an order under this subsection, the Administrator
			 shall consult with the persons who are to give notice under the order.(b)No Exemption
			 From Other LiabilityCompliance with an order issued under this
			 section shall not relieve any person from liability under Federal or State law.
			 In awarding damages for economic loss in an action brought for the enforcement
			 of any such liability, the value to the plaintiff in such action of any remedy
			 provided under such order shall be taken into account.
				(c)Recall
			 Authority
					(1)In
			 generalIf the Administrator finds that there is a reasonable
			 probability that a tobacco product contains a manufacturing or other defect not
			 ordinarily contained in tobacco products on the market that would cause
			 serious, acute adverse health consequences or death, the Administrator shall
			 issue an order requiring the appropriate person (including the manufacturers,
			 importers, distributors, or retailers of the tobacco product) to immediately
			 cease distribution of such tobacco product. The order shall provide the person
			 subject to the order with an opportunity for an informal hearing, to be held
			 not later than 10 days after the date of the issuance of the order, on the
			 actions required by the order and on whether the order should be amended to
			 require a recall of such tobacco product. If, after providing an opportunity
			 for such a hearing, the Administrator determines that inadequate grounds exist
			 to support the actions required by the order, the Administrator shall vacate
			 the order.
					(2)Amendment of
			 order to require recall
						(A)In
			 generalIf, after providing an opportunity for an informal
			 hearing under paragraph (1), the Administrator determines that the order should
			 be amended to include a recall of the tobacco product with respect to which the
			 order was issued, the Administrator shall, except as provided in subparagraph
			 (B), amend the order to require a recall. The Administrator shall specify a
			 timetable in which the tobacco product recall will occur and shall require
			 periodic reports to the Administrator describing the progress of the
			 recall.
						(B)NoticeAn
			 amended order under subparagraph (A)—
							(i)shall not include
			 recall of a tobacco product from individuals; and
							(ii)shall provide for
			 notice to persons subject to the risks associated with the use of such tobacco
			 product.
							In
			 providing the notice required by clause (ii), the Administrator may use the
			 assistance of retailers and other persons who distributed such tobacco product.
			 If a significant number of such persons cannot be identified, the Administrator
			 shall notify such persons under section 705(b).(3)Remedy not
			 exclusiveThe remedy provided by this subsection shall be in
			 addition to remedies provided by subsection (a).
					113.Records and
			 reports on tobacco productsEvery person who is a tobacco product
			 manufacturer or importer of a tobacco product shall establish and maintain such
			 records, make such reports, and provide such information, as the Administrator
			 may by regulation reasonably require to assure that such tobacco product is not
			 adulterated or misbranded.
			114.Application for
			 review of certain smoking articles
				(a)In
			 general
					(1)New smoking
			 article definedFor purposes of this section the term new
			 smoking article means—
						(A)any smoking article that was not
			 commercially marketed in the United States as of the date of enactment of this
			 Act; and
						(B)any smoking article that incorporates a
			 significant modification (including changes in design, component, part, or
			 constituent, including a smoke constituent, or in the content, delivery or form
			 of nicotine, or other additive or ingredient) of a smoking article where the
			 modified product was commercially marketed in the United States after the date
			 of enactment of this Act.
						(2)Premarket review
			 required
						(A)New
			 productsAn order under subsection (c)(1)(A) for a new smoking
			 article is required unless the product—
							(i)is substantially equivalent to a smoking
			 article commercially marketed in the United States as of date of enactment of
			 this Act; and
							(ii)is
			 in compliance with the requirements of this Act.
							(B)Consumer
			 testingThis section shall
			 not apply to smoking articles that are provided to adult tobacco consumers for
			 purposes of consumer testing. For purposes of this section, the term
			 consumer testing means an assessment of smoking articles that is
			 conducted by or under the control and direction of a manufacturer for the
			 purpose of evaluating consumer acceptance of such smoking articles, utilizing
			 only the quantity of cigarettes that is reasonably necessary for such
			 assessment
						(3)Substantially
			 equivalent defined
						(A)In
			 generalIn this section, the term substantially
			 equivalent or substantial equivalence means, with respect
			 to the smoking article being compared to the predicate smoking article, that
			 the Administrator by order has found that the smoking article—
							(i)has
			 the same general characteristics as the predicate smoking article; or
							(ii)has
			 different characteristics and the information submitted contains information,
			 including clinical data if deemed necessary by the Administrator, that
			 demonstrates that it is not appropriate to regulate the product under this
			 section because the product does not raise different questions of public health
			 for the consumer of the product.
							(B)CharacteristicsIn
			 subparagraph (A), the term characteristics means the materials,
			 ingredients, design, composition, heating source, or other features of a
			 smoking article.
						(C)LimitationA
			 smoking article may not be found to be substantially equivalent to a predicate
			 smoking article that has been removed from the market at the initiative of the
			 Administrator or that has been determined by a judicial order to be misbranded
			 or adulterated.
						(4)Health
			 informationAs part of a
			 submission respecting a smoking article, the person required to file a
			 premarket notification shall provide an adequate summary of any health
			 information related to the smoking article or state that such information will
			 be made available upon request by any person.
					(b)Application
					(1)ContentsAn
			 application under this section shall contain—
						(A)full reports of
			 all information, published or known to, or which should reasonably be known to,
			 the applicant, concerning investigations which have been made to show the
			 health risks of such smoking article and whether such smoking article presents
			 less risk than other smoking articles;
						(B)a full statement
			 of the components, ingredients, additives, and properties, and of the principle
			 or principles of operation, of such smoking article;
						(C)a full description
			 of the methods used in, and the facilities and controls used for, the
			 manufacture, processing, and, when relevant, packing and installation of, such
			 smoking article;
						(D)an identifying
			 reference to any smoking article standard under section 111 which would be
			 applicable to any aspect of such smoking article, and either adequate
			 information to show that such aspect of such smoking article fully meets such
			 smoking article standard or adequate information to justify any deviation from
			 such standard;
						(E)such samples of
			 such smoking article and of components thereof as the Administrator may
			 reasonably require;
						(F)specimens of the
			 labeling proposed to be used for such smoking article; and
						(G)such other
			 information relevant to the subject matter of the application as the
			 Administrator may require.
						(2)Referral to
			 tobacco products scientific advisory committeeUpon receipt of an
			 application meeting the requirements set forth in paragraph (1), the
			 Administrator—
						(A)may, on the
			 Administrator’s own initiative; or
						(B)may, upon the
			 request of an applicant,
						refer such
			 application to the Tobacco Products Scientific Advisory Committee for reference
			 and for submission (within such period as the Administrator may establish) of a
			 report and recommendation respecting the application, together with all
			 underlying data and the reasons or basis for the recommendation.(c)Action on
			 Application
					(1)DeadlineAs promptly as possible, but in no event
			 later than 90 days after the receipt of an application under subsection (b),
			 the Administrator, after considering the report and recommendation submitted
			 under subsection (b)(2), shall—
						(A)issue an order
			 that the new product may be introduced or delivered for introduction into
			 interstate commerce if the Administrator finds that none of the grounds
			 specified in paragraph (2) of this subsection applies; or
						(B)issue an order
			 that the new product may not be introduced or delivered for introduction into
			 interstate commerce if the Administrator finds (and sets forth the basis for
			 such finding as part of or accompanying such denial) that 1 or more grounds for
			 denial specified in paragraph (2) of this subsection apply.
						(2)Denial of
			 applicationThe Administrator shall deny an application submitted
			 under subsection (b) if, upon the basis of the information submitted to the
			 Administrator as part of the application and any other information before the
			 Administrator with respect to such smoking article, the Administrator finds
			 that—
						(A)there is a lack of
			 a showing that permitting such smoking article to be marketed would be
			 appropriate for the protection of the public health;
						(B)the methods used
			 in, or the facilities or controls used for, the manufacture, processing, or
			 packing of such smoking article do not conform to the requirements of section
			 110(e);
						(C)based on a fair
			 evaluation of all material facts, the proposed labeling is false or misleading
			 in any particular; or
						(D)such smoking
			 article is not shown to conform to a smoking article standard in effect under
			 section 111, and there is a lack of adequate information to justify the
			 deviation from such standard.
						(3)Denial
			 informationAny denial of an application shall, insofar as the
			 Administrator determines to be practicable, be accompanied by a statement
			 informing the applicant of the measures required to remove such application
			 from deniable form (which measures may include further research by the
			 applicant in accordance with 1 or more protocols prescribed by the
			 Administrator).
					(4)Basis for
			 findingFor purposes of this section, the finding as to whether
			 the commercial introduction of a smoking article for which an application has
			 been submitted is appropriate for the protection of the public health shall be
			 determined with respect to the risks and benefits to the users of the smoking
			 article, and taking into account whether such commercial introduction is
			 reasonably likely to increase the morbidly and mortality among individual
			 tobacco users.
					(d)Withdrawal and
			 Temporary Suspension
					(1)In
			 generalThe Administrator shall, upon obtaining, where
			 appropriate, advice on scientific matters from the Tobacco Products Scientific
			 Advisory Committee, and after due notice and opportunity for informal hearing
			 for a smoking article for which an order was issued under subsection (c)(1)(A),
			 issue an order withdrawing the order if the Administrator finds—
						(A)that the continued
			 marketing of such smoking article no longer is appropriate for the protection
			 of the public health;
						(B)that the
			 application contained or was accompanied by an untrue statement of a material
			 fact;
						(C)that the
			 applicant—
							(i)has
			 failed to establish a system for maintaining records, or has repeatedly or
			 deliberately failed to maintain records or to make reports, required by an
			 applicable regulation under section 113; or
							(ii)has
			 refused to permit access to, or copying or verification of, such records as
			 required by section 110; or
							(D)on the basis of
			 new information before the Administrator with respect to such smoking article,
			 evaluated together with the evidence before the Administrator when the
			 application was reviewed, that the methods used in, or the facilities and
			 controls used for, the manufacture, processing, packing, or installation of
			 such smoking article do not conform with the requirements of section 110(e) and
			 were not brought into conformity with such requirements within a reasonable
			 time after receipt of written notice from the Administrator of
			 nonconformity;
						(E)on the basis of
			 new information before the Administrator, evaluated together with the evidence
			 before the Administrator when the application was reviewed, that the labeling
			 of such smoking article, based on a fair evaluation of all material facts, is
			 false or misleading in any particular and was not corrected within a reasonable
			 time after receipt of written notice from the Administrator of such fact;
			 or
						(F)on the basis of
			 new information before the Administrator, evaluated together with the evidence
			 before the Administrator when such order was issued, that such smoking article
			 is not shown to conform in all respects to a smoking article standard which is
			 in effect under section 111, compliance with which was a condition to the
			 issuance of an order relating to the application, and that there is a lack of
			 adequate information to justify the deviation from such standard.
						(2)AppealThe
			 holder of an application subject to an order issued under paragraph (1)
			 withdrawing an order issued pursuant to subsection (c)(1)(A) may, by petition
			 filed on or before the 30th day after the date upon which such holder receives
			 notice of such withdrawal, obtain review thereof in accordance with section
			 116.
					(3)Temporary
			 suspensionIf, after providing an opportunity for an informal
			 hearing, the Administrator determines there is reasonable probability that the
			 continuation of distribution of a smoking article under an order would cause
			 serious, adverse health consequences or death, that is greater than ordinarily
			 caused by smoking articles on the market, the Administrator shall by order
			 temporarily suspend the authority of the manufacturer to market the product. If
			 the Administrator issues such an order, the Administrator shall proceed
			 expeditiously under paragraph (1) to withdraw such application.
					(e)Service of
			 OrderAn order issued by the Administrator under this section
			 shall be served—
					(1)in person by any
			 officer or employee of the department designated by the Administrator;
			 or
					(2)by mailing the
			 order by registered mail or certified mail addressed to the applicant at the
			 applicant’s last known address in the records of the Administrator.
					(f)Records
					(1)Additional
			 informationIn the case of any smoking article for which an order
			 issued pursuant to subsection (c)(1)(A) for an application filed under
			 subsection (b) is in effect, the applicant shall establish and maintain such
			 records, and make such reports to the Administrator, as the Administrator may
			 by regulation, or by order with respect to such application, prescribe on the
			 basis of a finding that such records and reports are necessary in order to
			 enable the Administrator to determine, or facilitate a determination of,
			 whether there is or may be grounds for withdrawing or temporarily suspending
			 such order.
					(2)Access to
			 recordsEach person required under this section to maintain
			 records, and each person in charge of custody thereof, shall, upon request of
			 an officer or employee designated by the Administrator, permit such officer or
			 employee at all reasonable times to have access to and copy and verify such
			 records.
					(g)Investigational
			 smoking article Exemption for Investigational UseThe
			 Administrator may exempt smoking articles intended for investigational use from
			 the provisions of this Act under such conditions as the Administrator may by
			 regulation prescribe.
				115.Modified risk
			 tobacco products
				(a)In
			 GeneralNo person may introduce or deliver for introduction into
			 interstate commerce any modified risk tobacco product unless an order issued
			 pursuant to subsection (g) is effective with respect to such product.
				(b)DefinitionsIn
			 this section:
					(1)Modified risk
			 tobacco productThe term modified risk tobacco
			 product means any tobacco product that is sold or distributed for use to
			 reduce harm or the risk of tobacco-related disease associated with commercially
			 marketed tobacco products.
					(2)Sold or
			 distributed
						(A)In
			 generalWith respect to a tobacco product, the term sold or
			 distributed for use to reduce harm or the risk of tobacco-related disease
			 associated with commercially marketed tobacco products means a tobacco
			 product—
							(i)the
			 label, labeling, or advertising of which represents explicitly or implicitly
			 that—
								(I)the tobacco
			 product presents a lower risk of tobacco-related disease or is less harmful
			 than one or more other commercially marketed tobacco products;
								(II)the tobacco
			 product or its smoke contains a reduced level of a substance or presents a
			 reduced exposure to a substance; or
								(III)the tobacco
			 product or its smoke does not contain or is free of a substance;
								(ii)the
			 label, labeling, or advertising of which uses the descriptors
			 light, mild, low,
			 medium, ultra light, low tar or
			 ultra low tar; or
							(iii)the tobacco
			 product manufacturer of which has taken any action directed to consumers
			 through the media or otherwise, other than by means of the tobacco product’s
			 label, labeling, or advertising, after the date of enactment of the Act,
			 respecting the product that would be reasonably expected to result in consumers
			 believing that the tobacco product or its smoke may present a lower risk of
			 disease or is less harmful than one or more commercially marketed tobacco
			 products, or presents a reduced exposure to, or does not contain or is free of,
			 a substance or substances.
							(B)LimitationNo
			 tobacco product shall be considered to be sold or distributed for use to
			 reduce harm or the risk of tobacco-related disease associated with commercially
			 marketed tobacco products, except as described in subparagraph
			 (A).
						(C)Smokeless
			 tobacco productNo smokeless
			 tobacco product shall be considered to be sold or distributed for use to
			 reduce harm or the risk of tobacco-related disease associated with commercially
			 marketed tobacco products.
						(3)Effective
			 dateThe provisions of paragraph (2)(A)(ii) shall take effect 12
			 months after the date of enactment of the Act.
					(c)Tobacco
			 dependence productsA product that is intended to be used for the
			 treatment of tobacco dependence, including smoking cessation, is not a modified
			 risk tobacco product under this section if it has been approved as a drug or
			 device by the Center and is subject to the requirements of chapter V.
				(d)FilingAny
			 person may file with the Administrator an application for a modified risk
			 tobacco product. Such application shall include—
					(1)a
			 description of the proposed product and any proposed advertising and
			 labeling;
					(2)the conditions for
			 using the product;
					(3)the formulation of
			 the product;
					(4)sample product
			 labels and labeling;
					(5)all documents
			 (including underlying scientific information) relating to research findings
			 conducted, supported, or possessed by the tobacco product manufacturer relating
			 to the effect of the product on tobacco-related diseases and health-related
			 conditions, including information both favorable and unfavorable to the ability
			 of the product to reduce risk or exposure and relating to human health;
					(6)data and information on how consumers
			 actually use the tobacco product; and
					(7)such other
			 information as the Administrator may require.
					(e)Public
			 availabilityThe Administrator shall make the application
			 described in subsection (d) publicly available (except matters in the
			 application which are trade secrets or otherwise confidential, commercial
			 information) and shall request comments by interested persons on the
			 information contained in the application and on the label, labeling, and
			 advertising accompanying such application.
				(f)Advisory
			 committee
					(1)In
			 generalThe Administrator shall refer to the Tobacco Products
			 Scientific Advisory Committee any application submitted under this
			 section.
					(2)RecommendationsNot
			 later than 60 days after the date an application is referred to the Tobacco
			 Products Scientific Advisory Committee under paragraph (1), the Advisory
			 Committee shall report its recommendations on the application to the
			 Administrator.
					(g)Marketing
					(1)Modified risk
			 productsExcept as provided in paragraph (2), the Administrator
			 shall, with respect to an application submitted under this section, issue an
			 order that a modified risk product may be commercially marketed only if the
			 Administrator determines that the applicant has demonstrated that such product,
			 as it is actually used by consumers, will—
						(A)significantly
			 reduce harm and the risk of tobacco-related disease to individual tobacco
			 users; and
						(B)is reasonably
			 likely to result in measurable and substantial reductions in morbidity and
			 mortality among individual tobacco users.
						(2)Special rule for
			 certain products
						(A)In
			 generalThe Administrator may issue an order that a tobacco
			 product may be introduced or delivered for introduction into interstate
			 commerce, pursuant to an application under this section, with respect to a
			 tobacco product that may not be commercially marketed under paragraph (1) if
			 the Secretary makes the findings required under this paragraph and determines
			 that the applicant has demonstrated that—
							(i)such
			 order would be appropriate to promote the public health;
							(ii)any
			 aspect of the label, labeling, and advertising for such product that would
			 cause the tobacco product to be a modified risk tobacco product under
			 subsection (b) is limited to an explicit or implicit representation that such
			 tobacco product or its smoke does not contain or is free of a substance or
			 contains a reduced level of a substance, or presents a reduced exposure to a
			 substance in tobacco smoke;
							(iii)scientific
			 evidence is not available and, using the best available scientific methods,
			 cannot be made available without conducting long-term epidemiological studies
			 for an application to meet the standards set forth in paragraph (1); and
							(iv)the
			 scientific evidence that is available without conducting long-term
			 epidemiological studies demonstrates that a measurable and substantial
			 reduction in morbidity or mortality among individual tobacco users is
			 reasonably likely in subsequent studies.
							(B)Additional
			 findings requiredTo issue an order under subparagraph (A) the
			 Administrator must also find that the applicant has demonstrated that—
							(i)the
			 magnitude of the overall reductions in exposure to the substance or substances
			 which are the subject of the application is substantial, such substance or
			 substances are harmful, and the product as actually used exposes consumers to
			 the specified reduced level of the substance or substances;
							(ii)the
			 product as actually used by consumers will not expose them to higher levels of
			 other harmful substances compared to the similar types of tobacco products then
			 on the market unless such increases are minimal and the reasonably likely
			 overall impact of use of the product remains a substantial and measurable
			 reduction in overall morbidity and mortality among individual tobacco
			 users;
							(iii)testing of
			 actual consumer perception shows that, as the applicant proposes to label and
			 market the product, consumers will not be misled into believing that the
			 product—
								(I)is or has been
			 demonstrated to be significantly less harmful; or
								(II)presents or has
			 been demonstrated to present significant less of a risk of disease than other
			 commercially marketed tobacco products; and
								(iv)issuance of an order with respect to the
			 application is expected to benefit the health of users of tobacco
			 products.
							(3)BasisThe
			 determinations under paragraphs (1) and (2) shall be based on—
						(A)the scientific
			 evidence submitted by the applicant; and
						(B)scientific
			 evidence and other information that is made available to the
			 Administrator.
						(h)Additional
			 Conditions for Marketing
					(1)Modified risk
			 productsThe Administrator shall require for the marketing of a
			 product under this section that any advertising or labeling concerning modified
			 risk products enable the public to comprehend the information concerning
			 modified risk and to understand the relative significance of such information
			 in the context of total health and in relation to all of the diseases and
			 health-related conditions associated with the use of tobacco products.
					(2)Comparative
			 claims
						(A)In
			 generalThe Administrator may require for the marketing of a
			 product under this subsection that a claim comparing a tobacco product to other
			 commercially marketed tobacco products shall compare the tobacco product to a
			 commercially marketed tobacco product that is representative of that type of
			 tobacco product on the market (for example the average value of the top 3
			 brands of an established regular tobacco product).
						(B)Quantitative
			 comparisonsThe Administrator may also require, for purposes of
			 subparagraph (A), that the percent (or fraction) of change and identity of the
			 reference tobacco product and a quantitative comparison of the amount of the
			 substance claimed to be reduced shall be stated in immediate proximity to the
			 most prominent claim.
						(i)Postmarket
			 Surveillance and Studies
					(1)In
			 generalThe Administrator shall require, with respect to a
			 product for which an applicant obtained an order under subsection (g)(1), that
			 the applicant conduct postmarket surveillance and studies for such a tobacco
			 product to determine the impact of the order issuance on consumer perception,
			 behavior, and health, to enable the Administrator to review the accuracy of the
			 determinations upon which the order was based, and to provide information that
			 the Administrator determines is otherwise necessary regarding the use or health
			 risks involving the tobacco product. The results of postmarket surveillance and
			 studies shall be submitted to the Administrator on an annual basis.
					(2)Surveillance
			 protocolEach applicant required to conduct a surveillance of a
			 tobacco product under paragraph (1) shall, within 30 days after receiving
			 notice that the applicant is required to conduct such surveillance, submit, for
			 the approval of the Administrator, a protocol for the required surveillance.
			 The Administrator, within 30 days of the receipt of such protocol, shall
			 determine if the principal investigator proposed to be used in the surveillance
			 has sufficient qualifications and experience to conduct such surveillance and
			 if such protocol will result in collection of the data or other information
			 designated by the Administrator as necessary to protect the public
			 health.
					(j)Withdrawal of
			 AuthorizationThe Administrator, after an opportunity for an
			 informal hearing, shall withdraw an order under subsection (g) if the
			 Administrator determines that—
					(1)the applicant,
			 based on new information, can no longer make the demonstrations required under
			 subsection (g), or the Administrator can no longer make the determinations
			 required under subsection (g);
					(2)the application
			 failed to include material information or included any untrue statement of
			 material fact;
					(3)any explicit or
			 implicit representation that the product reduces risk or exposure is no longer
			 valid, including if—
						(A)a tobacco product
			 standard is established pursuant to section 111;
						(B)an action is taken
			 that affects the risks presented by other commercially marketed tobacco
			 products that were compared to the product that is the subject of the
			 application; or
						(C)any postmarket
			 surveillance or studies reveal that the order is no longer consistent with the
			 protection of the public health;
						(4)the applicant
			 failed to conduct or submit the postmarket surveillance and studies required
			 under subsection (g)(2)(C)(ii) or subsection (i); or
					(5)the applicant
			 failed to meet a condition imposed under subsection (h).
					(k)Chapter IV or
			 VA product for which the Administrator has issued an order
			 pursuant to subsection (g) shall not be subject to chapter IV or V of the
			 Federal Food, Drug, and Cosmetic Act.
				(l)Implementing
			 Regulations or Guidance
					(1)Scientific
			 evidenceNot later than 2 years after the date of enactment of
			 the Act, the Administrator shall issue regulations or guidance (or any
			 combination thereof) on the scientific evidence required for assessment and
			 ongoing review of modified risk tobacco products. Such regulations or guidance
			 shall—
						(A)to the extent that
			 adequate scientific evidence exists, establish minimum standards for scientific
			 studies needed prior to issuing an order under subsection (g) to show a
			 reasonable likelihood that a substantial reduction in morbidity or mortality
			 among individual tobacco users occurs for products described in subsection
			 (g)(1) or is reasonably likely for products described in subsection
			 (g)(2);
						(B)include validated
			 biomarkers, intermediate clinical endpoints, and other feasible outcome
			 measures, as appropriate;
						(C)establish minimum
			 standards for postmarket studies, that shall include regular and long-term
			 assessments of health outcomes and mortality, intermediate clinical endpoints,
			 consumer perception of harm reduction, and the impact on quitting behavior and
			 new use of tobacco products, as appropriate;
						(D)establish minimum
			 standards for required postmarket surveillance, including ongoing assessments
			 of consumer perception; and
						(E)establish a reasonable timetable for the
			 Administrator to review an application under this section.
						(2)ConsultationThe
			 regulations or guidance issued under paragraph (1) may be developed in
			 consultation with the Institute of Medicine, and with the input of other
			 appropriate scientific and medical experts, on the design and conduct of such
			 studies and surveillance.
					(3)RevisionThe
			 regulations or guidance under paragraph (1) shall be revised on a regular basis
			 as new scientific information becomes available.
					(4)New tobacco
			 productsNot later than 2 years after the date of enactment of
			 the Act, the Administrator shall issue a regulation or guidance that permits
			 the filing of a single application for any tobacco product that is a new
			 tobacco product under section 114 and which the applicant seeks to commercially
			 market under this section.
					116.Judicial
			 review
				(a)Right To
			 Review
					(1)In
			 generalNot later than 60 days after—
						(A)the promulgation
			 of a regulation under section 111 establishing, amending, or revoking a tobacco
			 product standard; or
						(B)a denial of an
			 application under section 114(c),
						any person
			 adversely affected by such regulation or denial may file a petition for
			 judicial review of such regulation or denial with the United States Court of
			 Appeals for the District of Columbia or for the circuit in which such person
			 resides or has their principal place of business.(2)Requirements
						(A)Copy of
			 petitionA copy of the petition filed under paragraph (1) shall
			 be transmitted by the clerk of the court involved to the Administrator.
						(B)Record of
			 proceedingsOn receipt of a petition under subparagraph (A), the
			 Administrator shall file in the court in which such petition was filed—
							(i)the
			 record of the proceedings on which the regulation or order was based;
			 and
							(ii)a
			 statement of the reasons for the issuance of such a regulation or order.
							(C)Definition of
			 recordIn this section, the term record
			 means—
							(i)all
			 notices and other matter published in the Federal Register with respect to the
			 regulation or order reviewed;
							(ii)all
			 information submitted to the Administrator with respect to such regulation or
			 order;
							(iii)proceedings of
			 any panel or advisory committee with respect to such regulation or
			 order;
							(iv)any
			 hearing held with respect to such regulation or order; and
							(v)any
			 other information identified by the Administrator, in the administrative
			 proceeding held with respect to such regulation or order, as being relevant to
			 such regulation or order.
							(b)Standard of
			 ReviewUpon the filing of the petition under subsection (a) for
			 judicial review of a regulation or order, the court shall have jurisdiction to
			 review the regulation or order in accordance with chapter 7 of title 5, United
			 States Code, and to grant appropriate relief, including interim relief, as
			 provided for in such chapter. A regulation or denial described in subsection
			 (a) shall be reviewed in accordance with section 706(2)(A) of title 5, United
			 States Code.
				(c)Finality of
			 JudgmentThe judgment of the court affirming or setting aside, in
			 whole or in part, any regulation or order shall be final, subject to review by
			 the Supreme Court of the United States upon certiorari or certification, as
			 provided in section 1254 of title 28, United States Code.
				(d)Other
			 RemediesThe remedies provided for in this section shall be in
			 addition to, and not in lieu of, any other remedies provided by law.
				(e)Regulations and
			 Orders Must Recite Basis in RecordTo facilitate judicial review,
			 a regulation or order issued under section 110, 111, 112, 113, 114, or 119
			 shall contain a statement of the reasons for the issuance of such regulation or
			 order in the record of the proceedings held in connection with its
			 issuance.
				117.Jurisdiction of
			 and coordination with the Federal Trade CommissionExcept
			 where expressly provided in this Act, nothing in this Act shall be construed as
			 limiting or diminishing the authority of the Federal Trade Commission to
			 enforce the laws under its jurisdiction with respect to the advertising, sale,
			 or distribution of tobacco products.
			118.Regulation
			 requirement
				(a)Testing,
			 Reporting, and DisclosureNot later than 36 months after the date
			 of enactment of the Act, the Administrator shall promulgate regulations under
			 this Act that meet the requirements of subsection (b).
				(b)Contents of
			 RulesThe regulations promulgated under subsection (a)—
					(1)shall require annual testing and reporting
			 of tobacco product constituents, ingredients, and additives, including smoke
			 constituents, by brand style that the Administrator determines should be tested
			 to protect the public health, provided that, for purposes of the testing
			 requirements of this paragraph, tobacco products manufactured and sold by a
			 single tobacco product manufacturer that are identical in all respects except
			 the labels, packaging design, logo, trade dress, trademark, brand name, or any
			 combination thereof, shall be considered as a single brand style; and
					(2)may require that
			 tobacco product manufacturers, packagers, or importers make disclosures
			 relating to the results of the testing of tar and nicotine through labels or
			 advertising.
					(c)AuthorityThe
			 Administrator shall have the authority under this Act to conduct or to require
			 the testing, reporting, or disclosure of tobacco product constituents,
			 including smoke constituents.
				(d)Joint laboratory
			 testing servicesThe
			 Administrator shall allow any 2 or more tobacco product manufacturers to join
			 together to purchase laboratory testing services required by this section on a
			 group basis in order to ensure that such manufacturers receive access to, and
			 fair pricing of, such testing services.
				(e)Extensions for
			 limited laboratory capacity
					(1)In
			 generalThe regulations promulgated under subsection (a) shall
			 provide that a tobacco product manufacturer shall not be considered to be in
			 violation of this section before the applicable deadline, if—
						(A)the tobacco
			 products of such manufacturer are in compliance with all other requirements of
			 this Act; and
						(B)the conditions
			 described in paragraph (2) are met.
						(2)ConditionsNotwithstanding the requirements of this
			 section, the Administrator may delay the date by which a tobacco product
			 manufacturer must be in compliance with the testing and reporting required by
			 this section until such time as the testing is reported if, not later than 90
			 days before the deadline for reporting in accordance with this section, a
			 tobacco product manufacturer provides evidence to the Administrator
			 demonstrating that—
						(A)the manufacturer has submitted the required
			 products for testing to a laboratory and has done so sufficiently in advance of
			 the deadline to create a reasonable expectation of completion by the
			 deadline;
						(B)the products
			 currently are awaiting testing by the laboratory; and
						(C)neither that laboratory nor any other
			 laboratory is able to complete testing by the deadline at customary,
			 nonexpedited testing fees.
						(3)ExtensionThe
			 Administrator, taking into account the laboratory testing capacity that is
			 available to tobacco product manufacturers, shall review and verify the
			 evidence submitted by a tobacco product manufacturer in accordance with
			 paragraph (2). If the Administrator finds that the conditions described in such
			 paragraph are met, the Administrator shall notify the tobacco product
			 manufacturer that the manufacturer shall not be considered to be in violation
			 of the testing and reporting requirements of this section until the testing is
			 reported or until 1 year after the reporting deadline has passed, whichever
			 occurs sooner. If, however, the Administrator has not made a finding before the
			 reporting deadline, the manufacturer shall not be considered to be in violation
			 of such requirements until the Administrator finds that the conditions
			 described in paragraph (2) have not been met, or until 1 year after the
			 reporting deadline, whichever occurs sooner.
					(4)Additional
			 extensionIn addition to the
			 time that may be provided under paragraph (3), the Administrator may provide
			 further extensions of time, in increments of no more than 1 year, for required
			 testing and reporting to occur if the Administrator determines, based on
			 evidence properly and timely submitted by a tobacco product manufacturer in
			 accordance with paragraph (2), that a lack of available laboratory capacity
			 prevents the manufacturer from completing the required testing during the
			 period described in paragraph (3).
					(f)Rule of
			 constructionNothing in
			 subsection (d) or (e) shall be construed to authorize the extension of any
			 deadline, or to otherwise affect any timeframe, under any provision of this Act
			 other than this section.
				119.Preservation of
			 State and local authority
				(a)In
			 General
					(1)PreservationExcept
			 as provided in paragraph (2)(A), nothing in this Act, or rules promulgated
			 under this Act, shall be construed to limit the authority of a Federal agency
			 (including the Armed Forces), a State or political subdivision of a State, or
			 the government of an Indian tribe to enact, adopt, promulgate, and enforce any
			 law, rule, regulation, or other measure with respect to tobacco products that
			 is in addition to requirements established under this Act, including a law,
			 rule, regulation, or other measure relating to or prohibiting the sale,
			 distribution, possession, or use of tobacco products by individuals of any age,
			 information reporting to the State. No provision of this Act shall limit or
			 otherwise affect any State, Tribal, or local taxation of tobacco
			 products.
					(2)Preemption of
			 certain state and local requirements
						(A)In
			 generalNo State or political subdivision of a State may
			 establish or continue in effect with respect to a tobacco product any
			 requirement which is different from, or in addition to, any requirement under
			 the provisions of this Act relating to tobacco product standards, premarket
			 review, adulteration, misbranding, labeling, registration, good manufacturing
			 standards, or modified risk tobacco products.
						(B)ExceptionSubparagraph
			 (A) does not apply to requirements relating to the sale, distribution,
			 possession, information reporting to the State, use of, tobacco product by
			 individuals of any age. Information disclosed to a State under subparagraph (A)
			 that is exempt from disclosure under section 552(b)(4) of title 5, United
			 States Code, shall be treated as a trade secret and confidential information by
			 the State.
						(b)Rule of
			 Construction Regarding Product LiabilityNo provision of this Act
			 relating to a tobacco product shall be construed to modify or otherwise affect
			 any action or the liability of any person under the product liability law of
			 any State.
				120.Tobacco
			 Products Scientific Advisory Committee
				(a)EstablishmentNot
			 later than 6 months after the date of enactment of this Act, the Administrator
			 shall establish a 16-member advisory committee, to be known as the Tobacco
			 Products Scientific Advisory Committee (in this section referred to as the
			 Advisory Committee).
				(b)Membership
					(1)In
			 general
						(A)MembersThe Administrator shall appoint as members
			 of the Tobacco Harm Reduction Advisory Committee individuals who are
			 technically qualified by training and experience in medicine, medical ethics,
			 science, or technology involving the manufacture, evaluation, or use of tobacco
			 products, who are of appropriately diversified professional backgrounds. The
			 committee shall be composed of—
							(i)6
			 individuals who are physicians, dentists, scientists, or health care
			 professionals practicing in the area of oncology, pulmonology, cardiology,
			 toxicology, pharmacology, addiction, or any other relevant specialty;
							(ii)2
			 individuals who are an officer or employee of a State or local government or of
			 the Federal Government;
							(iii)2
			 representatives of the general public;
							(iv)2
			 representatives of the interests of the tobacco manufacturing industry;
							(v)1 representative of the interests of the
			 small business tobacco manufacturing industry, which position may be filled on
			 a rotating, sequential basis by representatives of different small business
			 tobacco manufacturers based on areas of expertise relevant to the topics being
			 considered by the Advisory Committee;
							(vi)1
			 individual as a representative of the interests of the tobacco growers;
			 and
							(vii)1
			 individual who is an expert in illicit trade of tobacco products.
							(B)Conflicts of
			 interestNo members of the
			 committee, other than members appointed pursuant to clauses (iv), (v), and (vi)
			 of subparagraph (A) shall, during the member’s tenure on the committee or for
			 the 18-month period prior to becoming such a member, receive any salary,
			 grants, or other payments or support from any business that manufactures,
			 distributes, markets, or sells cigarettes or other tobacco products or
			 government agency with any form of jurisdiction over tobacco products.
						(2)LimitationThe
			 Administrator may not appoint to the Advisory Committee any individual who is
			 in the regular full-time employ of the Tobacco Harm Reduction Center or any
			 agency responsible for the enforcement of this Act. The Administrator may
			 appoint Federal officials as ex officio members.
					(3)ChairpersonThe
			 Administrator shall designate 1 of the members appointed under clauses (i),
			 (ii), and (iii) of paragraph (1)(A) to serve as chairperson.
					(c)DutiesThe
			 Tobacco Products Scientific Advisory Committee shall provide advice,
			 information, and recommendations to the Administrator—
					(1)as provided in
			 this Act;
					(2)on the
			 implementation of prevention, cessation, and harm reduction policies;
					(3)on implementation
			 of policies and programs to fully inform consumers of the respective risks of
			 tobacco products; and
					(4)on its review of
			 other safety, dependence, or health issues relating to tobacco products as
			 requested by the Administrator.
					(d)Compensation;
			 Support; FACA
					(1)Compensation and
			 travelMembers of the Advisory Committee who are not officers or
			 employees of the United States, while attending conferences or meetings of the
			 committee or otherwise engaged in its business, shall be entitled to receive
			 compensation at rates to be fixed by the Administrator, which may not exceed
			 the daily equivalent of the rate in effect under the Senior Executive Schedule
			 under section 5382 of title 5, United States Code, for each day (including
			 travel time) they are so engaged; and while so serving away from their homes or
			 regular places of business each member may be allowed travel expenses,
			 including per diem in lieu of subsistence, as authorized by section 5703 of
			 title 5, United States Code, for persons in the Government service employed
			 intermittently.
					(2)Administrative
			 supportThe Administrator shall furnish the Advisory Committee
			 clerical and other assistance.
					(3)Nonapplication
			 of FACASection 14 of the Federal Advisory Committee Act does not
			 apply to the Advisory Committee.
					(e)Proceedings of
			 Advisory Panels and CommitteesThe Advisory Committee shall make
			 and maintain a transcript of any proceeding of the panel or committee. Each
			 such panel and committee shall delete from any transcript made under this
			 subsection information which is exempt from disclosure under section 552(b) of
			 title 5, United States Code.
				121.Drug products
			 used to treat tobacco dependence
				(a)Report on
			 innovative products
					(1)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, the Administrator, after consultation with recognized scientific,
			 medical, and public health experts (including both Federal agencies and
			 nongovernmental entities, the Institute of Medicine of the National Academy of
			 Sciences, and the Society for Research on Nicotine and Tobacco), shall submit
			 to the Congress a report that examines how best to promote, and encourage the
			 development and use by current tobacco users of innovative tobacco and nicotine
			 products and treatments (including nicotine-based and non-nicotine-based
			 products and treatments) to better achieve, in a manner that best protects and
			 promotes the public health—
						(A)total abstinence
			 from tobacco use;
						(B)reductions in
			 consumption of tobacco; and
						(C)reductions in the
			 harm associated with continued tobacco use by moving current users to
			 noncombustible tobacco products.
						(2)RecommendationsThe
			 report under paragraph (1) shall include the recommendations of the
			 Administrator on how the Tobacco Harm and Reduction Center should coordinate
			 and facilitate the exchange of information on such innovative products and
			 treatments among relevant offices and centers within the Center and within the
			 National Institutes of Health, the Centers for Disease Control and Prevention,
			 and other relevant Federal and State agencies.
					122.Advertising and
			 marketing of tobacco products
				(a)Within 18 months
			 of enactment of the Act, the Administrator shall report to Congress on the
			 benefits to public health of imposing restrictions or prohibitions on the
			 advertising and marketing, consistent with or in addition to such restrictions
			 or prohibitions contained in the Master Settlement Agreement, on tobacco
			 products.
				(b)The Administrator
			 shall specify in the report constitutional free speech implications for each
			 recommended restriction or prohibition.
				(c)The Administrator
			 shall also specify the class of tobacco products to which the prohibition or
			 restriction would be applicable and the impact of such actions on harm
			 reduction policies, practices, and accurate information available to tobacco
			 users.
				(d)The Administrator
			 shall establish and consult with an advisory committee consisting of experts in
			 constitutional law, harm reduction policies, marketing practices, and consumer
			 behavior in preparing this report.
				IITOBACCO PRODUCTS
			 WARNINGS; CONSTITUENT AND SMOKE CONSTITUENT DISCLOSURE
			201.Cigarette label
			 and advertising warnings
				(a)AmendmentSection 4 of the Federal Cigarette Labeling
			 and Advertising Act (15 U.S.C. 1333) is amended to read as follows:
					
						4.Labeling
							(a)Label
				Requirements
								(1)In
				generalIt shall be unlawful for any person to manufacture,
				package, sell, offer to sell, distribute, or import for sale or distribution
				within the United States any cigarettes the package of which fails to bear, in
				accordance with the requirements of this section, one of the following
				labels:
									
										WARNING: Cigarettes are
				  addictive.
										WARNING: Tobacco smoke can harm your
				  children.
										WARNING: Cigarettes cause fatal lung
				  disease.
										WARNING: Cigarettes cause cancer.
										WARNING: Cigarettes cause strokes and heart
				  disease.
										WARNING: Smoking during pregnancy can harm your
				  baby.
										WARNING: Smoking can kill you.
										WARNING: Tobacco smoke causes fatal lung disease in
				  nonsmokers.
										WARNING: Quitting smoking now greatly reduces
				  serious risks to your health.
								(2)Placement;
				typography; etcEach label statement required by paragraph (1)
				shall be located in the lower portion of the front panel of the package,
				directly on the package underneath the cellophane or other clear wrapping. Each
				label statement shall comprise at least the bottom 25 percent of the front
				panel of the package. The word WARNING shall appear in capital
				letters and all text shall be in conspicuous and legible 17-point type, unless
				the text of the label statement would occupy more than 70 percent of such area,
				in which case the text may be in a smaller conspicuous and legible type size,
				provided that at least 60 percent of such area is occupied by required text.
				The text shall be black on a white background, or white on a black background,
				in a manner that contrasts, by typography, layout, or color, with all other
				printed material on the package, in an alternating fashion under the plan
				submitted under subsection (c).
								(3)Does not apply
				to foreign distributionThe provisions of this subsection do not
				apply to a tobacco product manufacturer or distributor of cigarettes which does
				not manufacture, package, or import cigarettes for sale or distribution within
				the United States.
								(4)Applicability to
				retailersA retailer of cigarettes shall not be in violation of
				this subsection for packaging that—
									(A)contains a warning
				label;
									(B)is supplied to the retailer by a license-
				or permit-holding smoking article manufacturer, importer, or distributor;
				and
									(C)is not altered by
				the retailer in a way that is material to the requirements of this
				subsection.
									(b)Advertising
				requirements
								(1)In
				generalIt shall be unlawful for any tobacco product
				manufacturer, importer, distributor, or retailer of cigarettes to advertise or
				cause to be advertised within the United States any cigarette unless its
				advertising bears, in accordance with the requirements of this section, one of
				the labels specified in subsection (a).
								(2)Typography,
				etcEach label statement required by subsection (a) in cigarette
				advertising shall comply with the standards set forth in this paragraph. For
				press and poster advertisements, each such statement and (where applicable) any
				required statement relating to tar, nicotine, or other constituent (including a
				smoke constituent) yield shall comprise at least 20 percent of the area of the
				advertisement and shall appear in a conspicuous and prominent format and
				location at the bottom of each advertisement within the trim area. The word
				WARNING shall appear in capital letters, and each label
				statement shall appear in conspicuous and legible type. The text of the label
				statement shall be black if the background is white and white if the background
				is black, under the plan submitted under subsection (c). The label statements
				shall be enclosed by a rectangular border that is the same color as the letters
				of the statements and that is the width of the first downstroke of the capital
				W of the word WARNING in the label statements.
				The text of such label statements shall be in a typeface pro rata to the
				following requirements: 45-point type for a whole-page broadsheet newspaper
				advertisement; 39-point type for a half-page broadsheet newspaper
				advertisement; 39-point type for a whole-page tabloid newspaper advertisement;
				27-point type for a half-page tabloid newspaper advertisement; 31.5-point type
				for a double page spread magazine or whole-page magazine advertisement;
				22.5-point type for a 28 centimeter by 3 column advertisement; and 15-point
				type for a 20 centimeter by 2 column advertisement. The label statements shall
				be in English, except that—
									(A)in the case of an
				advertisement that appears in a newspaper, magazine, periodical, or other
				publication that is not in English, the statements shall appear in the
				predominant language of the publication; and
									(B)in the case of any
				other advertisement that is not in English, the statements shall appear in the
				same language as that principally used in the advertisement.
									(3)MatchbooksNotwithstanding
				paragraph (2), for matchbooks (defined as containing not more than 20 matches)
				customarily given away with the purchase of smokeless tobacco products, each
				label statement required by subsection (a) may be printed on the inside cover
				of the matchbook.
								(c)Marketing
				requirements
								(1)Random
				displayThe label statements specified in subsection (a)(1) shall
				be randomly displayed in each 12-month period, in as equal a number of times as
				is possible on each brand of the product and be randomly distributed in all
				areas of the United States in which the product is marketed in accordance with
				a plan submitted by the smokeless tobacco product manufacturer, importer,
				distributor, or retailer and approved by the Secretary.
								(2)RotationThe
				label statements specified in subsection (a)(1) shall be rotated quarterly in
				alternating sequence in advertisements for each brand of cigarettes in
				accordance with a plan submitted by the smokeless tobacco product manufacturer,
				importer, distributor, or retailer to, and approved by, the Secretary.
								(3)ReviewThe
				Secretary shall review each plan submitted under paragraph (2) and approve it
				if the plan—
									(A)will provide for
				the equal distribution and display on packaging and the rotation required in
				advertising under this subsection; and
									(B)assures that all
				of the labels required under this section will be displayed by the smokeless
				tobacco product manufacturer, importer, distributor, or retailer at the same
				time.
									(4)Applicability to
				retailersThis subsection and
				subsection (b) apply to a retailer only if that retailer is responsible for or
				directs the label statements required under this section except that this
				paragraph shall not relieve a retailer of liability if the retailer displays,
				in a location open to the public, an advertisement that does not contain a
				warning label or has been altered by the retailer in a way that is material to
				the requirements of this subsection and subsection
				(b).
								.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect 24 months after the date of enactment of this
			 Act. Such effective date shall be with respect to the date of manufacture,
			 provided that, in any case, beginning 30 days after such effective date, a
			 manufacturer shall not introduce into the domestic commerce of the United
			 States any product, irrespective of the date of manufacture, that is not in
			 conformance with section 4 of the Federal Cigarette Labeling and Advertising
			 Act (15 U.S.C. 1333), as amended by subsection (a).
				202.Smokeless
			 tobacco labels and advertising warnings
				(a)AmendmentSection 3 of the Comprehensive Smokeless
			 Tobacco Health Education Act of 1986 (15 U.S.C. 4402) is amended to read as
			 follows:
					
						3.Smokeless tobacco
				warning
							(a)General
				rule
								(1)It shall be
				unlawful for any person to manufacture, package, sell, offer to sell,
				distribute, or import for sale or distribution within the United States any
				smokeless tobacco product unless the product package bears, in accordance with
				the requirements of this Act, one of the following labels:
									
										WARNING: This product can cause mouth
				  cancer.
										WARNING: This product can cause gum disease and
				  tooth loss.
										WARNING: This product has significantly lower risks
				  for diseases associated with cigarettes.
										WARNING: Smokeless tobacco is
				  addictive.
								(2)The label
				statements required by paragraph (1) shall be introduced by each smokeless
				tobacco product manufacturer, packager, importer, distributor, or retailer of
				smokeless tobacco products concurrently into the distribution chain of such
				products.
								(3)The provisions of
				this subsection do not apply to a smokeless tobacco product manufacturer or
				distributor of any smokeless tobacco product that does not manufacture,
				package, or import smokeless tobacco products for sale or distribution within
				the United States.
								(4)A retailer of
				smokeless tobacco products shall not be in violation of this subsection for
				packaging that—
									(A)contains a warning label;
									(B)is supplied to the
				retailer by a license- or permit-holding smokeless tobacco product
				manufacturer, importer, or distributor; and
									(C)is not altered by
				the retailer in a way that is material to the requirements of this
				subsection.
									(b)Required
				labels
								(1)It shall be
				unlawful for any smokeless tobacco product manufacturer, packager, importer,
				distributor, or retailer of smokeless tobacco products to advertise or cause to
				be advertised within the United States any smokeless tobacco product unless its
				advertising bears, in accordance with the requirements of this section, one of
				the labels specified in subsection (a).
								(2)(A)Each label statement
				required by subsection (a) in smokeless tobacco advertising shall comply with
				the standards set forth in this paragraph.
									(B)For press and poster advertisements,
				each such statement and (where applicable) any required statement relating to
				nicotine, or other constituent yield shall comprise at least 20 percent of the
				area of the advertisement.
									(C)The word WARNING shall
				appear in capital letters, and each label statement shall appear in conspicuous
				and legible type.
									(D)The text of the label statement shall
				be black on a white background, or white on a black background, in an
				alternating fashion under the plan submitted under paragraph (3).
									(E)The label statements shall be enclosed by a
				rectangular border that is the same color as the letters of the statements and
				that is the width of the first downstroke of the capital W of
				the word WARNING in the label statements.
									(F)The text of such label statements shall be
				in a typeface pro rata to the following requirements: 45-point type for a
				whole-page broadsheet newspaper advertisement; 39-point type for a half-page
				broadsheet newspaper advertisement; 39-point type for a whole-page tabloid
				newspaper advertisement; 27-point type for a half-page tabloid newspaper
				advertisement; 31.5-point type for a double page spread magazine or whole-page
				magazine advertisement; 22.5-point type for a 28 centimeter by 3 column
				advertisement; and 15-point type for a 20 centimeter by 2 column
				advertisement.
									(G)The label statements shall be in
				English, except that—
										(i)in the case of an advertisement
				that appears in a newspaper, magazine, periodical, or other publication that is
				not in English, the statements shall appear in the predominant language of the
				publication; and
										(ii)in the case of any other
				advertisement that is not in English, the statements shall appear in the same
				language as that principally used in the advertisement.
										(3)(A)The label statements
				specified in subsection (a)(1) shall be randomly displayed in each 12-month
				period, in as equal a number of times as is possible on each brand of the
				product and be randomly distributed in all areas of the United States in which
				the product is marketed in accordance with a plan submitted by the smokeless
				tobacco product manufacturer, importer, distributor, or retailer and approved
				by the Secretary.
									(B)The label statements specified in
				subsection (a)(1) shall be rotated quarterly in alternating sequence in
				advertisements for each brand of smokeless tobacco product in accordance with a
				plan submitted by the smokeless tobacco product manufacturer, importer,
				distributor, or retailer to, and approved by, the Secretary.
									(C)The Secretary shall review each plan
				submitted under subparagraphs (A) and (B) and approve it if the plan—
										(i)will provide for the equal
				distribution and display on packaging and the rotation required in advertising
				under this subsection; and
										(ii)assures that all of the labels
				required under this section will be displayed by the smokeless tobacco product
				manufacturer, importer, distributor, or retailer at the same time.
										(D)This paragraph applies to a retailer only
				if that retailer is responsible for or directs the label statements under this
				section, unless the retailer displays, in a location open to the public, an
				advertisement that does not contain a warning label or has been altered by the
				retailer in a way that is material to the requirements of this
				subsection.
									(c)Television and
				radio advertisingIt is unlawful to advertise smokeless tobacco
				on any medium of electronic communications subject to the jurisdiction of the
				Federal Communications
				Commission.
							.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect 24 months after the date of enactment of this
			 Act. Such effective date shall be with respect to the date of manufacture,
			 provided that, in any case, beginning 30 days after such effective date, a
			 manufacturer shall not introduce into the domestic commerce of the United
			 States any product, irrespective of the date of manufacture, that is not in
			 conformance with section 3 of the Comprehensive Smokeless Tobacco Health
			 Education Act of 1986 (15 U.S.C. 4402), as amended by subsection (a).
				IIIPUBIC
			 DISCLOSURES BY TOBACCO PRODUCTS MANUFACTURERS 
			301.Disclosures on
			 packages of tobacco products
				(a)Back face for
			 required disclosuresFor purposes of this section—
					(1)the principal face
			 of a package of a tobacco product is the face that has the largest surface area
			 or, for faces with identical surface areas, any of the faces that have the
			 largest surface area; a package shall not be characterized as having more than
			 2 principal faces;
					(2)the front face
			 shall be the principal face of the package;
					(3)if the front and
			 back faces are of different sizes in terms of area, then the larger face shall
			 be the front face;
					(4)the back face shall
			 be the principal face of a package that is opposite the front face of the
			 package;
					(5)the bottom 50
			 percent of the back face of the package shall be allocated for required package
			 disclosures in accordance with this section; and
					(6)if a package of a
			 tobacco product is cylindrical, a contiguous area constituting 30 percent of
			 the total surface area of the cylinder shall be deemed the back face.
					(b)Required
			 information on back faceNot later than 24 months after the
			 effective date of this Act, the bottom 50 percent of the back face of a package
			 of a tobacco product shall be available solely for disclosures required by or
			 under this Act, the Federal Cigarette Labeling and Advertising Act, sections
			 1331–1340 of title 15, United States Code, and any other Federal statute. Such
			 disclosures shall include—
					(1)the printed name
			 and address of the manufacturer, packer, or distributor, and any other
			 identification associated with the manufacturer, packer, or distributor or with
			 the tobacco product that the Administrator may require;
					(2)a
			 list of ingredients as required by subsection (e); and
					(3)the appropriate
			 tax registration number.
					(c)Package
			 disclosure of ingredientsNot later than 24 months after the
			 effective date of this Act, the package of a tobacco product shall bear a list
			 of the common or usual names of the ingredients present in the tobacco product
			 in an amount greater than 0.1 percent of the total dry weight of the tobacco
			 (including all ingredients), that shall comply with the following:
					(1)Such listing of
			 ingredients shall appear under, or be conspicuously accompanied by, the heading
			 Tobacco and principal tobacco ingredients.
					(2)Tobacco may be
			 listed as tobacco, and shall be the first listed
			 ingredient.
					(3)After tobacco, the
			 ingredients shall be listed in descending order of predominance, by
			 weight.
					(4)Spices and natural
			 and artificial flavors may be listed, respectively, as spices
			 and natural and artificial flavors without naming each.
					(5)Preservatives may
			 be listed as preservatives without naming each.
					(6)The disclosure of
			 any ingredient in accordance with this section may, at the option of the
			 tobacco product manufacturer, designate the functionality or purpose of that
			 ingredient.
					(7)The package say
			 state Not for sale to minors.
					(8)In the case of a
			 package of cigarettes, the package shall state that smokeless tobacco has
			 significantly lower risks for disease and death than cigarettes.
					302.Disclosures on
			 packages of smokeless tobacco
				(a)Back face for
			 required disclosuresFor purposes of this section—
					(1)the principal face
			 of a package of smokeless tobacco is the face that has the largest surface area
			 or, for faces with identical surface areas, any of the faces that have the
			 largest surface area; a package shall not be characterized as having more than
			 two principal faces;
					(2)the front or top
			 face shall be the principal face of the package;
					(3)if
			 the front or top and back or bottom faces are of different sizes in terms of
			 area, then the larger face shall be the front or top face;
					(4)the back or bottom
			 face of the package shall be the principal face of a package that is opposite
			 the front or top face of the package;
					(5)beginning 24 months
			 after the effective date of this Act, 50 percent of the back or bottom face of
			 the package shall be allocated for required package disclosures in accordance
			 with this section; and
					(6)if the package is
			 cylindrical, a contiguous area constituting 30 percent of the total surface
			 area of the cylinder shall be deemed the back face.
					(b)Required
			 information on back or bottom face50 percent of the back or
			 bottom face of a package of smokeless tobacco shall be available solely for
			 disclosures required by or under this Act, the Comprehensive Smokeless Tobacco
			 Health Education Act of 1986, sections 4401–4408 of title 15, United States
			 Code, and any other Federal statute. Such disclosures shall include a list of
			 ingredients as required by subsection (e).
				(c)Package
			 disclosure of ingredientsCommencing 24 months after the
			 effective date of this Act, a package of smokeless tobacco shall bear a list of
			 the common or usual names of the ingredients present in the smokeless tobacco
			 in an amount greater than 0.1 percent of the total dry weight of the tobacco
			 (including all ingredients).
					(1)Such listing of
			 ingredients shall appears under, or be conspicuously accompanied by, the
			 heading Tobacco and principal tobacco ingredients.
					(2)Tobacco may be
			 listed as tobacco, and shall be the first listed
			 ingredient.
					(3)After tobacco, the
			 ingredients shall be listed in descending order of predominance, by
			 weight.
					(4)Spices and natural
			 and artificial flavors may be listed, respectively, as spices
			 and natural and artificial flavors without naming each.
					(5)Preservatives may
			 be listed as preservatives without naming each.
					(6)The disclosure of
			 any ingredient in accordance with this section may, at the option of the
			 tobacco product manufacturer, designate the functionality or purpose of that
			 ingredient.
					(7)Not
			 for sale to minors.
					303.Public
			 disclosure of ingredients
				(a)RegulationsNot
			 later than 24 months after the effective date of this Act, the Administrator
			 shall, by regulation, establish standards under which each tobacco product
			 manufacturer shall disclose publicly, and update at least annually—
					(1)a
			 list of the ingredients it uses in each brand style it manufactures for
			 commercial distribution domestically, as provided in subsection (b); and
					(2)a
			 composite list of all the ingredients it uses in any of the brand styles it
			 manufactures for commercial distribution domestically, as provided in
			 subsection (c).
					(b)Ingredients To
			 be disclosed as to each brand style
					(1)In
			 generalWith respect to the public disclosure required by
			 subsection (a)(1), as to each brand style, the tobacco product manufacture
			 shall disclose the common or usual name of each ingredient present in the brand
			 style in an amount greater than 0.1 percent of the total dry weight of the
			 tobacco (including all ingredients).
					(2)RequirementsDisclosure
			 under paragraph (1) shall comply with the following:
						(A)Tobacco may be
			 listed as tobacco, and shall be the first listed
			 ingredient.
						(B)After tobacco, the
			 ingredients shall be listed in descending order of predominance, by
			 weight.
						(C)Spices and natural
			 and artificial flavors may be listed, respectively, as spices
			 and natural and artificial flavors without naming each.
						(D)Preservatives may
			 be listed as preservatives without naming each.
						(E)The disclosure of
			 any ingredient in accordance with this section may, at the option of the
			 tobacco product manufacturer, designate the functionality or purpose of that
			 ingredient.
						(c)Aggregate
			 disclosure of ingredients
					(1)In
			 generalThe public disclosure required of a tobacco product
			 manufacturer by subsection (a)(2) shall consist of a single list of all
			 ingredients used in any brand style a tobacco product manufacturer manufactures
			 for commercial distribution domestically, without regard to the quantity used,
			 and including, separately, each spice, each natural or artificial flavoring,
			 and each preservative.
					(2)ListingThe
			 ingredients shall be listed by their respective common or usual names in
			 descending order of predominance by the total weight used annually by the
			 tobacco product manufacturer in manufacturing tobacco products for commercial
			 distribution domestically.
					(d)No required
			 disclosure of quantitiesThe Administrator shall not require any
			 public disclosure of quantitative information about any ingredient in a tobacco
			 product.
				(e)Disclosure on
			 websiteThe public disclosures required by subsection (a) of this
			 section may be by posting on an Internet-accessible website, or other location
			 electronically accessible to the public, which is identified on all packages of
			 a tobacco product manufacturer’s tobacco products.
				(f)Timing of
			 initial required disclosuresNo disclosure pursuant to this
			 section shall be required to commence until the regulations under subsection
			 (a) have been in effect for not less than 1 year.
				IVPREVENTION OF
			 ILLICIT TRADE IN TOBACCO PRODUCTS
			401.Study and
			 report on illicit trade
				(a)The Administrator
			 shall, after consultation with other relevant agencies including Customs and
			 Tobacco Tax Bureau, conduct a study of trade in tobacco products that involves
			 passage of tobacco products either between the States or from or to any other
			 country across any border of the United States to—
					(1)collect data on
			 such trade in tobacco products, including illicit trade involving tobacco
			 products, and make recommendations on the monitoring and enforcement of such
			 trade;
					(2)collect data on
			 any advertising intended to be broadcast, transmitted, or distributed from or
			 to the United States from or to another country and make recommendations on how
			 to prevent or eliminate, and what technologies could help facilitate the
			 elimination of, such advertising; and
					(3)collect data on
			 such trade in tobacco products by person that is not—
						(A)a participating
			 manufacturer (as that term is defined in section II(jj) of the Master
			 Settlement Agreement of November 23, 1998, between certain of the States and
			 certain tobacco product manufacturers); or
						(B)an affiliate or
			 subsidiary of a participating manufacturer.
						(b)Not later than 18
			 months after the effective date of this Act, the Administrator shall submit to
			 the Secretary, and committees of relevant jurisdiction in Congress, a report
			 the recommendations of the study conducted under subsection (a).
				402.Amendment to
			 section 1926 of the Public Health Service ActSection 1926 of the Public Health Service
			 Act (42 U.S.C. § 300x–26) is amended by adding at the end thereof the
			 following:
				
					(e)(1)Subject to paragraphs
				(2) and (3), for the first fiscal year after enactment and each subsequent
				fiscal year, the Secretary shall reduce, as provided in subsection (h), the
				amount of any grant under section 300x–21 of this title for any State that does
				not have in effect a statute with substantially the following
				provisions:
							
								1.Distribution to
				  minors
									(a)No person shall
				  distribute a tobacco product to an individual under 18 years of age or a
				  different minimum age established under State law. A person who violates this
				  subsection is liable for a civil money penalty of not less than $25 nor more
				  than $125 for each violation of this subsection;
									(b)The employer of an
				  employee who has violated subsection (a) twice while in the employ of such
				  employer is liable for a civil money penalty of $125 for each subsequent
				  violation by such employee.
									(c)It shall be a
				  defense to a charge brought under subsection (a) that—
										(1)the
				  defendant—
											(A)relied upon proof
				  of age that appeared on its face to be valid in accordance with the Federal
				  Tobacco Act of 2007;
											(B)had complied with
				  the requirements of section 5 and, if applicable, section 7; or
											(C)relied upon a
				  commercially available electronic age verification service to confirm that the
				  person was an age-verified adult; or
											(2)the individual to
				  whom the tobacco product was distributed was at the time of the distribution
				  used in violation of subsection 8(b).
										2.Purchase,
				  receipt, or possession by minors prohibited
									(a)An individual under
				  18 years of age or a different minimum age established under State law shall
				  not purchase or attempt to purchase, receive or attempt to receive, possess or
				  attempt to possess, a tobacco product. An individual who violates this
				  subsection is liable for a civil money penalty of not less than $25 nor more
				  than $125 for each such violation, and shall be required to perform not less
				  than four hours nor more than ten hours of community service. Upon the second
				  or each subsequent violation of this subsection, such individual shall be
				  required to perform not less than eight hours nor more than twenty hours of
				  community service.
									(b)A law enforcement
				  agency, upon determining that an individual under 18 years of age or a
				  different minimum age established under State law allegedly purchased,
				  received, possessed, or attempted to purchase, receive, or possess, a tobacco
				  product in violation of subsection (a) shall notify the individual’s parent or
				  parents, custodian, or guardian as to the nature of the alleged violation if
				  the name and address of a parent or parents, guardian, or custodian is
				  reasonably ascertainable by the law enforcement agency. The notice required by
				  this subsection shall be made not later than 48 hours after the individual who
				  allegedly violated subsection (a) is cited by such agency for the violation.
				  The notice may be made by any means reasonably calculated to give prompt actual
				  notice, including notice in person, by telephone, or by first-class
				  mail.
									(c)Subsection (a)
				  does not prohibit an individual under 18 years of age or a different minimum
				  age established under State law from possessing a tobacco product during
				  regular working hours and in the course of such individual’s employment if the
				  tobacco product is not possessed for such individual’s consumption.
									3.Out-of-package
				  distributionIt shall be
				  unlawful for any person to distribute cigarettes or a smokeless tobacco product
				  other than in an unopened package that complies in full with section 108 of the
				  Federal Tobacco Act of 2007. A person who distributes a cigarette or a
				  smokeless tobacco product in violation of this section is liable for a civil
				  money penalty of not less than $25 nor more than $125 for each such
				  violation.
								4.SignageIt shall be unlawful for any person who
				  sells tobacco products over-the-counter to fail to post conspicuously on the
				  premises where such person sells tobacco products over-the-counter a sign
				  communicating that—
									(1)the sale of
				  tobacco products to individuals under 18 years of age or a different minimum
				  age established under State law is prohibited by law;
									(2)the purchase of
				  tobacco products by individuals under 18 years of age or a different minimum
				  age established under State law is prohibited by law; and
									(3)proof of age may
				  be demanded before tobacco products are sold.
									A person
				  who fails to post a sign that complies fully with this section is liable for a
				  civil money penalty of not less than $25 nor more than $125.5.Notification of
				  employees
									(a)Within 180 days of
				  the effective date of the Youth Prevention
				  and Tobacco Harm Reduction Act, every person engaged in the
				  business of selling tobacco products at retail shall implement a program to
				  notify each employee employed by that person who sells tobacco products at
				  retail that—
										(1)the sale or other
				  distribution of tobacco products to any individual under 18 years of age or a
				  different minimum age established under State law, and the purchase, receipt,
				  or possession of tobacco products in a place open to the public by any
				  individual under 18 years of age or a different minimum age established under
				  State law, is prohibited; and
										(2)out-of-package
				  distribution of cigarettes and smokeless tobacco products is prohibited.
										Any
				  employer failing to provide the required notice to any employee shall be liable
				  for a civil money penalty of not less than $25 nor more than $125 for each such
				  violation.(b)It shall be a
				  defense to a charge that an employer violated subsection (a) of this section
				  that the employee acknowledged receipt, either in writing or by electronic
				  means, prior to the alleged violation, of a statement in substantially the
				  following form:
										
											I understand that State law prohibits the
					 distribution of tobacco products to individuals under 18 years of age or a
					 different minimum age established under State law and out-of-package
					 distribution of cigarettes and smokeless tobacco products, and permits a
					 defense based on evidence that a prospective purchaser’s proof of age was
					 reasonably relied upon and appeared on its face to be valid. I understand that
					 if I sell, give, or voluntarily provide a tobacco product to an individual
					 under 18 years of age or a different minimum age established under State law, I
					 may be found responsible for a civil money penalty of not less than $25 nor
					 more than $125 for each violation. I promise to comply with this
					 law.”
											
									(c)If an employer is
				  charged with a violation of subsection (a) and the employer uses as a defense
				  to such charge the defense provided by subsection (b), the employer shall be
				  deemed to be liable for such violation if such employer pays the penalty
				  imposed on the employee involved in such violation or in any way reimburses the
				  employee for such penalty.
									6.Self-service
				  displays
									(a)It shall be
				  unlawful for any person who sells tobacco products over-the-counter at retail
				  to maintain packages of such products in any location accessible to customers
				  that is not under the control of a cashier or other employee during regular
				  business hours. This subsection does not apply to any adult-only
				  facility.
									(b)Any person who
				  violates subsection (a) is liable for a civil money penalty of not less than
				  $25 nor more than $125 for each such violation, except that no person shall be
				  responsible for more than one violation per day at any one retail store.
									7.Distribution by
				  mail or courier
									(a)It shall be
				  unlawful to distribute or sell tobacco products directly to consumers by mail
				  or courier, unless the person receiving purchase requests for tobacco products
				  takes reasonable action to prevent delivery to individuals who are not adults
				  by—
										(1)requiring that
				  addressees of the tobacco products be age-verified adults;
										(2)making good faith
				  efforts to verify that such addressees have attained the minimum age for
				  purchase of tobacco products established by the respective States wherein the
				  addresses of the addressees are located; and
										(3)addressing the
				  tobacco products delivered by mail or courier to a physical addresses and not
				  to post office boxes.
										(b)Any person who
				  violates subsection (a) is liable for a civil money penalty of not less than
				  $25 nor more than $125 for each such violation.
									8.Random
				  unannounced inspections; reporting; and compliance
									(a)The State Police,
				  or a local law enforcement authority duly designated by the State Police, shall
				  enforce this Act in a manner that can reasonably be expected to reduce the
				  extent to which tobacco products are distributed to individuals under 18 years
				  of age or a different minimum age established under State law and shall conduct
				  random, unannounced inspections in accordance with the procedures set forth in
				  this Act and in regulations issued under section 1926 of the Federal Public
				  Health Service Act (42 U.S.C. § 300x–26).
									(b)The State may
				  engage an individual under 18 years of age or a different minimum age
				  established under State law to test compliance with this Act, except that such
				  an individual may be used to test compliance with this Act only if the testing
				  is conducted under the following conditions:
										(1)Prior to use of any
				  individual under 18 years of age or a different minimum age established under
				  State law in a random, unannounced inspection, written consent shall be
				  obtained from a parent, custodian, or guardian of such individual;
										(2)An individual
				  under 18 years of age or a different minimum age established under State law
				  shall act solely under the supervision and direction of the State Police or a
				  local law enforcement authority duly designated by the State Police during a
				  random, unannounced inspection;
										(3)An individual
				  under 18 years of age or a different minimum age established under State law
				  used in random, unannounced inspections shall not be used in any such
				  inspection at a store in which such individual is a regular customer;
				  and
										(4)If an individual
				  under 18 years of age or a different minimum age established under State law
				  participating in random, unannounced inspections is questioned during such an
				  inspection about such individual’s age, such individual shall state his or her
				  actual age and shall present a true and correct proof of age if requested at
				  any time during the inspection to present it.
										(c)Any person who
				  uses any individual under 18 years of age or a different minimum age
				  established under State law, other than as permitted by subsection (b), to test
				  compliance with this Act, is liable for a civil money penalty of not less than
				  $25 nor more than $125 for each such violation.
									(d)Civil money
				  penalties collected for violations of this Act and fees collected under section
				  9 shall be used only to defray the costs of administration and enforcement of
				  this Act.
									9.Licensure
									(a)Each person
				  engaged in the over-the-counter distribution at retail of tobacco products
				  shall hold a license issued under this section. A separate license shall be
				  required for each place of business where tobacco products are distributed at
				  retail. A license issued under this section is not assignable and is valid only
				  for the person in whose name it is issued and for the place of business
				  designated in the license.
									(b)The annual license
				  fee is $25 for each place of business where tobacco products are distributed at
				  retail.
									(c)Every application for a license, including
				  renewal of a license, under this section shall be made upon a form provided by
				  the appropriate State agency or department, and shall set forth the name under
				  which the applicant transacts or intends to transact business, the location of
				  the place of business for which the license is to be issued, the street address
				  to which all notices relevant to the license are to be sent (in this Act
				  referred to as notice address), and any other identifying
				  information that the appropriate State agency or department may require.
									(d)The appropriate State agency or department
				  shall issue or renew a license or deny an application for a license or the
				  renewal of a license within 30 days of receiving a properly completed
				  application and the license fee. The appropriate State agency or department
				  shall provide notice to an applicant of action on an application denying the
				  issuance of a license or refusing to renew a license.
									(e)Every license issued by the appropriate
				  State agency or department pursuant to this section shall be valid for 1 year
				  from the date of issuance and shall be renewed upon application except as
				  otherwise provided in this Act.
									(f)Upon notification
				  of a change of address for a place of business for which a license has been
				  issued, a license shall be reissued for the new address without the filing of a
				  new application.
									(g)The appropriate State agency or department
				  shall notify every person in the State who is engaged in the distribution at
				  retail of tobacco products of the license requirements of this section and of
				  the date by which such person should have obtained a license.
									(h)(1)Except as provided in
				  paragraph (2), any person who engages in the distribution at retail of tobacco
				  products without a license required by this section is liable for a civil money
				  penalty in an amount equal to (i) two times the applicable license fee, and
				  (ii) $50 for each day that such distribution continues without a
				  license.
										(2)Any person who
				  engages in the distribution at retail of tobacco products after a license
				  issued under this section has been suspended or revoked is liable for a civil
				  money penalty of $100 per day for each day on which such distribution continues
				  after the date such person received notice of such suspension or
				  revocation.
										(i)No person shall
				  engage in the distribution at retail of tobacco products on or after 180 days
				  after the date of enactment this Act unless such person is authorized to do so
				  by a license issued pursuant to this section or is an employee or agent of a
				  person that has been issued such a license.
									10.Suspension,
				  revocation, denial, and nonrenewal of licenses
									(a)Upon a finding
				  that a licensee has been determined by a court of competent jurisdiction to
				  have violated this Act during the license term, the State shall notify the
				  licensee in writing, served personally or by registered mail at the notice
				  address, that any subsequent violation of this Act at the same place of
				  business may result in an administrative action to suspend the license for a
				  period determined by the specify the appropriate State agency or
				  department.
									(b)Upon finding that
				  a further violation by this Act has occurred involving the same place of
				  business for which the license was issued and the licensee has been served
				  notice once under subsection (a), the appropriate State agency or department
				  may initiate an administrative action to suspend the license for a period to be
				  determined by the appropriate State agency or department but not to exceed six
				  months. If an administrative action to suspend a license is initiated, the
				  appropriate State agency or department shall immediately notify the licensee in
				  writing at the notice address of the initiation of the action and the reasons
				  therefor and permit the licensee an opportunity, at least 30 days after written
				  notice is served personally or by registered mail upon the licensee, to show
				  why suspension of the license would be unwarranted or unjust.
									(c)The appropriate
				  State agency or department may initiate an administrative action to revoke a
				  license that previously has been suspended under subsection (b) if, after the
				  suspension and during the one-year period for which the license was issued, the
				  licensee committed a further violation of this Act, at the same place of
				  business for which the license was issued. If an administrative action to
				  revoke a license is initiated, the appropriate State agency or department shall
				  immediately notify the licensee in writing at the notice address of the
				  initiation of the action and the reasons therefor and permit the licensee an
				  opportunity, at least 30 days after written notice is served personally or by
				  registered mail upon the licensee, to show why revocation of the license would
				  be unwarranted or unjust.
									(d)A person whose
				  license has been suspended or revoked with respect to a place of business
				  pursuant to this section shall pay a fee of $50 for the renewal or reissuance
				  of the license at that same place of business, in addition to any applicable
				  annual license fees.
									(e)Revocation of a
				  license under subsection (c) with respect to a place of business shall not be
				  grounds to deny an application by any person for a new license with respect to
				  such place of business for more than 12 months subsequent to the date of such
				  revocation. Revocation or suspension of a license with respect to a particular
				  place of business shall not be grounds to deny an application for a new
				  license, to refuse to renew a license, or to revoke or suspend an existing
				  license at any other place of business.
									(f)A licensee may
				  seek judicial review of an action of the appropriate State agency or department
				  suspending, revoking, denying, or refusing to renew a license under this
				  section by filing a complaint in a court of competent jurisdiction. Any such
				  complaint shall be filed within 30 days after the date on which notice of the
				  action is received by the licensee. The court shall review the evidence de
				  novo.
									(g)The State shall
				  not report any action suspending, revoking, denying, or refusing to renew a
				  license under this section to the Federal Secretary of Health and Human
				  Services, unless the opportunity for judicial review of the action pursuant to
				  subsection (f), if any, has been exhausted or the time for seeking such
				  judicial review has expired.
									11.No private right
				  of actionNothing in this Act
				  shall be construed to create a right of action by any private person for any
				  violation of any provision of this Act.
								12.Jurisdiction and
				  venueAny action alleging a
				  violation of this Act may be brought only in a court of general jurisdiction in
				  the city or county where the violation is alleged to have occurred.
								13.ReportThe appropriate State agency or department
				  shall prepare for submission annually to the Federal Secretary of Health and
				  Human Services the report required by section 1926 of the Federal Public Health
				  Service Act (42 U.S.C.
				  300x–26).
								.
						(2)In the case of a
				State whose legislature does not convene a regular session in fiscal year 2007,
				and in the case of a State whose legislature does not convene a regular session
				in fiscal year 2008, the requirement described in subsection (e)(1) as a
				condition of a receipt of a grant under section 300x–21 of this title shall
				apply only for fiscal year 2009 and subsequent fiscal years.
						(3)Subsection (e)(1)
				shall not affect any State or local law that (A) was in effect on the date of
				introduction of the Federal Tobacco Act of 2007, and (B) covers the same
				subject matter as the law described in subsection (e)(1). Any State law that
				meets the conditions of this paragraph shall also be deemed to meet the
				requirement described in subsection (e)(1) as a condition of a receipt of a
				grant under section 300x–21 of this title, if such State law is at least as
				stringent as the law described in subsection (e)(1).
						(f)(1)For the first applicable
				fiscal year and for each subsequent fiscal year, a funding agreement for a
				grant under section 300x–21 of this title is a funding agreement under which
				the State involved will enforce the law described in subsection (e)(1) of this
				section in a manner that can reasonably be expected to reduce the extent to
				which tobacco products are available to individuals under the age of 18 or a
				different minimum age established under State law for the purchase of tobacco
				products.
						(2)For the first applicable fiscal year
				and for each subsequent fiscal year, a funding agreement for a grant under
				section 300x–21 of this title is a funding agreement under which the State
				involved will—
							(A)conduct random, unannounced
				inspections to ensure compliance with the law described in subsection (e)(1);
				and
							(B)annually submit to the Secretary a
				report describing—
								(i)the activities carried out by the
				State to enforce such law during the fiscal year preceding the fiscal year for
				which the State is seeking the grant;
								(ii)the extent of success the State
				has achieved in reducing the availability of tobacco products to individuals
				under 18 years of age or a different minimum age established under State law,
				including the results of the inspections conducted under subparagraph (A);
				and
								(iii)the strategies to be utilized by
				the State for enforcing such law during the fiscal year for which the grant is
				sought.
								(g)The law specified
				in subsection (e)(1) may be administered and enforced by a State using—
						(1)any amounts made
				available to the State through a grant under section 300x–21 of this
				title;
						(2)any amounts made
				available to the State under section 300w of this title;
						(3)any fees collected
				for licenses issued pursuant to the law described in subsection (e)(1);
						(4)any fines or
				penalties assessed for violations of the law specified in subsection (e)(1);
				or
						(5)any other funding
				source that the legislature of the State may prescribe by statute.
						(h)Before making a
				grant under section 300x–21 of this title to a State for the first applicable
				fiscal year or any subsequent fiscal year, the Secretary shall make a
				determination of whether the State has maintained compliance with subsections
				(e) and (f) of this section. If, after notice to the State and an opportunity
				for a hearing, the Secretary determines that the State is not in compliance
				with such subsections, the Secretary shall reduce the amount of the allotment
				under section 300x–21 of this title for the State for the fiscal year involved
				by an amount equal to—
						(1)In the case of the
				first applicable fiscal year, 10 percent of the amount determined under section
				300x–33 for the State for the fiscal year;
						(2)In the case of the
				first fiscal year following such applicable fiscal year, 20 percent of the
				amount determined under section 300x–33 for the State for the fiscal
				year;
						(3)In the case of the
				second such fiscal year, 30 percent of the amount determined under section
				300x–33 for the State for the fiscal year; and
						(4)In the case of the
				third such fiscal year or any subsequent fiscal year, 40 percent of the amount
				determined under section 300x–33 for the State for the fiscal year.
						The
				Secretary shall not have authority or discretion to grant to any State a waiver
				of the terms and requirements of this subsection or subsection (e) or
				(f).(i)For the purposes of
				subsections (e) through (h) of this section the term first applicable
				fiscal year means—
						(1)fiscal year 2009,
				in the case of any State described in subsection (e)(2) of this section;
				and
						(2)fiscal year 2008,
				in the case of any other State.
						(j)For purposes of
				subsections (e) through (h) of this section, references to section 300x–21
				shall include any successor grant programs.
					(k)As required by
				paragraph (1), and subject to paragraph (4), an Indian tribe shall satisfy the
				requirements of subsection (e)(1) of this section by enacting a law or
				ordinance with substantially the same provisions as the law described in
				subsection (e)(1).
						(1)An Indian tribe
				shall comply with subsection (e)(1) of this section within 180 days after the
				Administrator finds, in accordance with this paragraph, that—
							(A)the Indian tribe
				has a governing body carrying out substantial governmental powers and
				duties;
							(B)the functions to
				be exercised by the Indian tribe under this Act pertain to activities on trust
				land within the jurisdiction of the tribe; and
							(C)the Indian tribe
				is reasonably expected to be capable of carrying out the functions required
				under this section.
							Within 2
				years of the date of enactment of the Federal Tobacco Act of 2007, as to each
				Indian tribe in the United States, the Administrator shall make the findings
				contemplated by this paragraph or determine that such findings cannot be made,
				in accordance with the procedures specified in paragraph (4).(2)As to Indian
				tribes subject to subsection (e)(1) of this section, the Administrator shall
				promulgate regulations that—
							(A)provide whether and
				to what extent, if any, the law described in subsection (e)(1) may be modified
				as adopted by Indian tribes; and
							(B)ensure, to the
				extent possible, that each Indian tribe’s retailer licensing program under
				subsection (e)(1) is no less stringent than the program of the State or States
				in which the Indian tribe is located.
							(3)If with respect to
				any Indian tribe the Administrator determines that compliance with the
				requirements of subsection (e)(1) is inappropriate or administratively
				infeasible, the Administrator shall specify other means for the Indian tribe to
				achieve the purposes of the law described in subsection (e)(1) with respect to
				persons who engage in the distribution at retail of tobacco products on tribal
				lands.
						(4)The findings and
				regulations promulgated under paragraphs (1) and (2) shall be promulgated in
				conformance with section 553 of title 5, United States Code, and shall comply
				with the following provisions:
							(A)In making findings
				as provided in paragraph (1), and in drafting and promulgating regulations as
				provided in paragraph (2) (including drafting and promulgating any revised
				regulations), the Administrator shall confer with, and allow for active
				participation by, representatives and members of Indian tribes, and tribal
				organizations.
							(B)In carrying out
				rulemaking processes under this subsection, the Administrator shall follow the
				guidance of subchapter III of chapter 5 of title 5, United States Code,
				commonly known as the Negotiated Rulemaking Act of 1990.
							(C)The tribal
				participants in the negotiation process referred to in subparagraph (B) shall
				be nominated by and shall represent the groups described in this subsection and
				shall include tribal representatives from all geographic regions.
							(D)The negotiations
				conducted under this paragraph (4) shall be conducted in a timely
				manner.
							(E)If the
				Administrator determines that an extension of the deadlines under subsection
				(k)(1) of this section is appropriate, the Secretary may submit proposed
				legislation to Congress for the extension of such deadlines.
							(5)This subsection
				shall not affect any law or ordinance that (A) was in effect on tribal lands on
				the date of introduction of the Youth
				Prevention and Tobacco Harm Reduction Act, and (B) covers the
				same subject matter as the law described in subsection (e)(1). Any law or
				ordinance that meets the conditions of this paragraph shall also be deemed to
				meet the requirement described in subsection (k)(1), if such law or ordinance
				is at least as stringent as the law described in subsection (e)(1).
						(6)For purposes of
				this subsection—
							(A)Administrator
				means the Administrator of the Tobacco Harm Reduction Center.
							(B)Indian
				tribe has the meaning assigned that term in section 4(e) of the Indian
				Self Determination and Education Assistance Act, section 450b(e) of title 25,
				United States Code.
							(C)Tribal
				lands means all lands within the exterior boundaries of any Indian
				reservation, all lands the title to which is held by the United States in trust
				for an Indian tribe, or lands the title to which is held by an Indian tribe
				subject to a restriction by the United States against alienation, and all
				dependent Indian communities.
							(D)tribal
				organization has the meaning assigned that term in section 4(l) of the
				Indian Self Determination and Education Assistance Act, section 450b(l) of
				title 25, United States
				Code.
							.
			403.Establishment
			 of rankings
				(a)Standards and
			 procedures for rankingsWithin 24 months after the effective date
			 of this Act, the Administrator shall, by regulation, after consultation with an
			 Advisory Committee established for such purpose, establish the standards and
			 procedures for promulgating rankings, comprehensible to consumers of tobacco
			 products, of the following categories of tobacco products and also
			 nicotine-containing products on the basis of the relative risks of serious or
			 chronic tobacco-related diseases and adverse health conditions those categories
			 of tobacco products and also nicotine-containing products respectively
			 present—
					(1)cigarettes;
					(2)loose tobacco for
			 roll-your-own tobacco products;
					(3)little
			 cigars;
					(4)cigars;
					(5)pipe
			 tobacco;
					(6)moist
			 snuff;
					(7)dry snuff;
					(8)chewing
			 tobacco;
					(9)other forms of
			 tobacco products, including pelletized tobacco and compressed tobacco, treated
			 collectively as a single category; and
					(10)other
			 nicotine-containing products, treated collectively as a single category.
					The
			 Administrator shall not have authority or discretion to establish a
			 relative-risk ranking of any category or subcategory of tobacco products or any
			 category or subcategory of nicotine-containing products other than the ten
			 categories specified in this subsection.(b)Considerations
			 in promulgating regulationsIn promulgating regulations under
			 this section, the Administrator—
					(1)shall take into
			 account relevant epidemiologic studies and other relevant competent and
			 reliable scientific evidence; and
					(2)in assessing the
			 risks of serious or chronic tobacco-related diseases and adverse health
			 conditions presented by a particular category, shall consider the range of
			 tobacco products or nicotine-containing products within the category, and shall
			 give appropriate weight to the market shares of the respective products in the
			 category.
					(c)Promulgation of
			 rankings of categoriesOnce the initial regulations required by
			 subsection (a) are in effect, the Administrator shall promptly, by order, after
			 notice and an opportunity for comment, promulgate to the general public
			 rankings of the categories of tobacco products and nicotine-containing products
			 in accordance with those regulations. The Administrator shall promulgate the
			 initial rankings of those categories of tobacco products and
			 nicotine-containing products to the general public not later than January 1,
			 2010. Thereafter, on an annual basis, the Administrator shall, by order,
			 promulgate to the general public updated rankings that are (1) in accordance
			 with those regulations, and (2) reflect the scientific evidence available at
			 the time of promulgation. The Administrator shall open and maintain an ongoing
			 public docket for receipt of data and other information submitted by any person
			 with respect to such annual promulgation of rankings.
				VENFORCEMENT
			 PROVISIONS
			501.Prohibited
			 actsThe following acts and
			 the causing thereof are hereby prohibited—
				(1)the introduction
			 or delivery for introduction into interstate commerce of any tobacco product
			 that is adulterated or misbranded;
				(2)the adulteration
			 or misbranding of any tobacco product in interstate commerce;
				(3)the receipt in
			 interstate commerce of any tobacco product that is known to be adulterated or
			 misbranded, and the delivery or proffered delivery thereof for pay or
			 otherwise;
				(4)the failure to
			 establish or maintain any record, or make any report or other submission, or to
			 provide any notice required by or under this Act; or the refusal to permit
			 access to, verification of, or copying of any record as required by this
			 Act;
				(5)the refusal to
			 permit entry or inspection as authorized by this Act;
				(6)the making to the
			 Administrator of a statement, report, certification or other submission
			 required by this Act, with knowledge that such statement, report,
			 certification, or other submission is false in a material aspect;
				(7)the manufacturing,
			 shipping, receiving, storing, selling, distributing, possession, or use of any
			 tobacco product with knowledge that it is an illicit tobacco product;
				(8)the forging,
			 simulating without proper permission, falsely representing, or without proper
			 authority using any brand name;
				(9)the using by any
			 person to his or her own advantage, or revealing, other than to the
			 Administrator or officers or employees of the Agency, or to the courts when
			 relevant in any judicial proceeding under this Act, any information acquired
			 under authority of this Act concerning any item which as a trade secret is
			 entitled to protection; except that the foregoing does not authorize the
			 withholding of information from either House of Congress or from, to the extent
			 of matter within its jurisdiction, any committee or subcommittee of such
			 committee or any joint committee of Congress or any subcommittee of such joint
			 committee;
				(10)the alteration,
			 mutilation, destruction, obliteration, or removal of the whole or any part of
			 the labeling of, or the doing of any other act with respect to, a tobacco
			 product, if such act is done while such tobacco product is held for sale
			 (whether or not the first sale) after shipment in interstate commerce, and
			 results in such tobacco product being adulterated or misbranded;
				(11)the importation
			 of any tobacco product that is adulterated, misbranded, or otherwise not in
			 compliance with this Act; and
				(12)the commission of
			 any act prohibited by section 201 of this Act.
				502.Injunction
			 proceedings
				(a)The district
			 courts of the United States shall have jurisdiction, for cause shown, to
			 restrain violations of this Act, except for violations of section
			 701(k).
				(b)In case of an
			 alleged violation of an injunction or restraining order issued under this
			 section, which also constitutes a violation of this Act, trial shall be by the
			 court, or upon demand of the defendant, by a jury.
				503.Penalties
				(a)Criminal
			 penaltiesAny person who willfully violates a provision of
			 section 501 of this Act shall be imprisoned for not more than one year or fined
			 not more than $25,000, or both.
				(b)Civil penalties
			 for violation of Section 803
					(1)Any person who
			 knowingly distributes or sells, other than through retail sale or retail offer
			 for sale, any cigarette brand style in violation of section 803(a)—
						(A)for a first offense
			 shall be liable for a civil penalty not to exceed $10,000 for each distribution
			 or sale, or
						(B)for a second
			 offense shall be liable for a civil penalty not to exceed $25,000 for each
			 distribution or sale,
						except that
			 the penalty imposed against any person with respect to violations during any
			 30-day period shall not exceed $100,000.(2)Any retailer who
			 knowingly distributes, sells or offers for sale any cigarette brand style in
			 violation of section 803(a) shall—
						(A)for a first
			 offense for each sale or offer for sale of cigarettes, if the total number of
			 packages of cigarettes sold or offered for sale—
							(i)does
			 not exceed 50 packages of cigarettes, be liable for a civil penalty not to
			 exceed $500 for each sale or offer for sale, and
							(ii)exceeds 50
			 packages of cigarettes, be liable for a civil penalty not to exceed $1,000 for
			 each sale or offer for sale;
							(B)for each
			 subsequent offense for each sale or offer for sale of cigarettes, if the total
			 number of cigarettes sold or offered for sale—
							(i)does
			 not exceed 50 packages of cigarettes, be liable for a civil penalty not to
			 exceed $2,000 for each sale or offer for sale, and
							(ii)exceeds 50
			 packages of cigarettes, be liable for a civil penalty not to exceed $5,000 for
			 each sale or offer for sale;
							except
			 that the penalty imposed against any person during any 30-day period shall not
			 exceed $25,000.504.Seizure
				(a)Articles subject
			 to seizure
					(1)Any tobacco
			 product that is adulterated or misbranded when introduced into or while in
			 interstate commerce or while held for sale (whether or not the first sale)
			 after shipment in interstate commerce, or which may not, under the provisions
			 of this Act, be introduced into interstate commerce, shall be liable to be
			 proceeded against while in interstate commerce, or at any time thereafter, on
			 libel of information and condemned in any district court of the United States
			 within the jurisdiction of which the tobacco product is found. No libel for
			 condemnation shall be instituted under this Act for any alleged misbranding if
			 there is pending in any court a libel for condemnation proceeding under this
			 Act based upon the same alleged misbranding, and not more than one such
			 proceeding shall be instituted if no such proceeding is so pending, except that
			 such limitations shall not apply—
						(A)when such
			 misbranding has been the basis of a prior judgment in favor of the United
			 States, in a criminal, injunction, or libel for condemnation proceeding under
			 this Act, or
						(B)when the
			 Administrator has probable cause to believe from facts found, without hearing,
			 by the Administrator or any officer or employee of the Agency that the
			 misbranded tobacco product is dangerous to health beyond the inherent danger to
			 health posed by tobacco, or that the labeling of the misbranded tobacco product
			 is fraudulent, or would be in a material respect misleading to the injury or
			 damage of the purchaser or consumer. In any case where the number of libel for
			 condemnation proceedings is limited as above provided, the proceeding pending
			 or instituted shall, on application of the claimant, seasonably made, be
			 removed for trial to any district agreed upon by stipulation between the
			 parties, or, in case of failure to so stipulate within a reasonable time, the
			 claimant may apply to the court of the district in which the seizure has been
			 made, and such court (after giving the United States attorney for such district
			 reasonable notice and opportunity to be heard) shall by order, unless good
			 cause to the contrary is shown, specify a district of reasonable proximity to
			 the claimant’s principal place of business, to which the case shall be removed
			 for trial.
						(2)The following shall
			 be liable to be proceeded against at any time on libel of information and
			 condemned in any district court of the United States within the jurisdiction of
			 which they are found—
						(A)any tobacco
			 product that is an illicit tobacco product;
						(B)any container of
			 an illicit tobacco product;
						(C)any equipment or
			 thing used in making an illicit tobacco product; and
						(D)any adulterated or
			 misbranded tobacco product.
						(3)(A)Except as provided in
			 subparagraph (B), no libel for condemnation may be instituted under paragraph
			 (1) or (2) against any tobacco product which—
							(i)is
			 misbranded under this Act because of its advertising, and
							(ii)is
			 being held for sale to the ultimate consumer in an establishment other than an
			 establishment owned or operated by a manufacturer, packer, or distributor of
			 the tobacco product.
							(B)A libel for
			 condemnation may be instituted under paragraph (1) or (2) against a tobacco
			 product described in subparagraph (A) if the tobacco product’s advertising
			 which resulted in the tobacco product being misbranded was disseminated in the
			 establishment in which the tobacco product is being held for sale to the
			 ultimate consumer—
							(i)such
			 advertising was disseminated by, or under the direction of, the owner or
			 operator of such establishment, or
							(ii)all
			 or part of the cost of such advertising was paid by such owner or
			 operator.
							(b)ProceduresThe
			 tobacco product, equipment, or other thing proceeded against shall be liable to
			 seizure by process pursuant to the libel, and the procedure in cases under this
			 section shall conform, as nearly as may be, to the procedure in admiralty;
			 except that on demand of either party any issue of fact joined in any such case
			 shall be tried by jury. When libel for condemnation proceedings under this
			 section, involving the same claimant and the same issues of adulteration or
			 misbranding, are pending in two or more jurisdictions, such pending
			 proceedings, upon application of the claimant seasonably made to the court of
			 one such jurisdiction, shall be consolidated for trial by order of such court,
			 and tried in (1) any district selected by the claimant where one of such
			 proceedings is pending; or (2) a district agreed upon by stipulation between
			 the parties. If no order for consolidation is so made within a reasonable time,
			 the claimant may apply to the court of one such jurisdiction and such court
			 (after giving the United States attorney for such district reasonable notice
			 and opportunity to be heard) shall by order, unless good cause to the contrary
			 is shown, specify a district of reasonable proximity to the claimant’s
			 principal place of business, in which all such pending proceedings shall be
			 consolidated for trial and tried. Such order of consolidation shall not apply
			 so as to require the removal of any case the date for trial of which has been
			 fixed. The court granting such order shall give prompt notification thereof to
			 the other courts having jurisdiction of the cases covered thereby.
				(c)Samples and
			 analysesThe court at any time after seizure up to a reasonable
			 time before trial shall by order allow any party to a condemnation proceeding,
			 the party’s attorney or agent, to obtain a representative sample of the article
			 seized and a true copy of the analysis, if any, on which the proceeding is
			 based and the identifying marks or numbers, if any, of the packages from which
			 the samples analyzed were obtained.
				(d)Disposition of
			 condemned tobacco products(1)Any tobacco product
			 condemned under this section shall, after entry of the decree, be disposed of
			 by destruction or sale as the court may, in accordance with the provisions of
			 this section, direct; and the proceeds thereof, if sold, less the legal costs
			 and charges, shall be paid into the Treasury of the United States; but such
			 tobacco product shall not be sold under such decree contrary to the provisions
			 of this Act or the laws of the jurisdiction in which sold. After entry of the
			 decree and upon the payment of the costs of such proceedings and the execution
			 of a good and sufficient bond conditioned that such article shall not be sold
			 or disposed of contrary to the provisions of this Act or the laws of any State
			 in which sold, the court may by order direct that such tobacco product be
			 delivered to the owner thereof to be destroyed or brought into compliance with
			 the provisions of this Act, under the supervision of an officer or employee
			 duly designated by the Administrator; and the expenses of such supervision
			 shall be paid by the person obtaining release of the tobacco product under
			 bond. If the tobacco product was imported into the United States and the person
			 seeking its release establishes (A) that the adulteration, misbranding, or
			 violation did not occur after the tobacco product was imported, and (B) that
			 the person seeking the release of the tobacco product had no cause for
			 believing that it was adulterated, misbranded, or in violation before it was
			 released from customs custody, the court may permit the tobacco product to be
			 delivered to the owner for exportation under section 709 in lieu of destruction
			 upon a showing by the owner that there is a reasonable certainty that the
			 tobacco product will not be re-imported into the United States.
					(2)The provisions of paragraph (1) of
			 this subsection shall, to the extent deemed appropriate by the court, apply to
			 any equipment or other thing which is not otherwise within the scope of such
			 paragraph and which is referred to in paragraph (2) of subsection (a).
					(3)Whenever in any proceeding under this
			 section, involving paragraph (2) of subsection (a), the condemnation of any
			 equipment or thing (other than a tobacco product) is decreed, the court shall
			 allow the claim of any claimant, to the extent of such claimant’s interest, for
			 remission or mitigation of such forfeiture if such claimant proves to the
			 satisfaction of the court (A) that such claimant has not caused the equipment
			 or thing to be within one of the categories referred to in such paragraph (2)
			 and has no interest in any tobacco product referred to therein, (B) that such
			 claimant has an interest in such equipment or other thing as owner or lienor or
			 otherwise, acquired by such claimant in good faith, and (C) that such claimant
			 at no time had any knowledge or reason to believe that such equipment or other
			 thing was being or would be used in, or to facilitate, the violation of laws of
			 the United States relating to any illicit tobacco product.
					(e)Costs and
			 feesWhen a decree of condemnation is entered against the tobacco
			 product or other article, court costs and fees, and storage and other proper
			 expenses shall be awarded against the person, if any, intervening as claimant
			 of the tobacco product or other article.
				(f)Removal for
			 trialIn the case of removal for trial of any case as provided by
			 subsection (a) or (b)—
					(1)The clerk of the
			 court from which removal is made shall promptly transmit to the court in which
			 the case is to be tried all records in the case necessary in order that such
			 court may exercise jurisdiction.
					(2)The court to which
			 such case was removed shall have the powers and be subject to the duties, for
			 purposes of such case, which the court from which removal was made would have
			 had, or to which such court would have been subject, if such case had not been
			 removed.
					(g)Administrative
			 detention of tobacco products
					(1)Detention
			 authority
						(A)In
			 generalAn officer or qualified employee of the Agency may order
			 the detention, in accordance with this subsection, of any tobacco product that
			 is found during an inspection, examination, or investigation under this Act
			 conducted by such officer or qualified employee, if the officer or qualified
			 employee has credible evidence or information indicating that such article
			 presents a threat of serious adverse health consequences beyond those normally
			 inherent in the use of tobacco products.
						(B)Administrator’s
			 approvalA tobacco product or component thereof may be ordered
			 detained under subparagraph (A) if, but only if, the Administrator or an
			 official designated by the Administrator approves the order. An official may
			 not be so designated unless the official is an officer with supervisory
			 responsibility for the inspection, examination, or investigation that led to
			 the order.
						(2)Period of
			 detentionA tobacco product may be detained under paragraph (1)
			 for a reasonable period, not to exceed 20 days, unless a greater period, not to
			 exceed 30 days, is necessary, to institute an action under subsection (a) or
			 section 702.
					(3)Security of
			 detained tobacco productAn order under paragraph (1) may require
			 that the tobacco product to be detained be labeled or marked as detained, and
			 shall require that the tobacco product be maintained in or removed to a secure
			 facility, as appropriate. A tobacco product subject to such an order shall not
			 be transferred by any person from the place at which the tobacco product is
			 ordered detained, or from the place to which the tobacco product is so removed,
			 as the case may be, until released by the Administrator or until the expiration
			 of the detention period applicable under such order, whichever occurs first.
			 This subsection may not be construed as authorizing the delivery of the tobacco
			 product pursuant to the execution of a bond while the tobacco product is
			 subject to the order, and section 709 does not authorize the delivery of the
			 tobacco product pursuant to the execution of a bond while the article is
			 subject to the order.
					(4)Appeal of
			 detention order
						(A)In
			 generalWith respect to a tobacco product ordered detained under
			 paragraph (1), any person who would be entitled to be a claimant of such
			 tobacco product if the tobacco product were seized under subsection (a) may
			 appeal the order to the Administrator. Within five days after such an appeal is
			 filed, the Administrator, after providing opportunity for an informal hearing,
			 shall confirm or terminate the order involved, and such confirmation by the
			 Administrator shall be considered a final agency action for purposes of section
			 702 of title 5, United States Code. If during such five-day period the
			 Administrator fails to provide such an opportunity, or to confirm or terminate
			 such order, the order is deemed to be terminated.
						(B)Effect of
			 instituting court actionThe process under subparagraph (A) for
			 the appeal of an order under paragraph (1) terminates if the Administrator
			 institutes an action under subsection (a) or section 702 regarding the tobacco
			 product involved.
						505.Report of minor
			 violationsNothing in this Act
			 shall be construed as requiring the Administrator to report for prosecution, or
			 for institution of libel or injunction proceedings, minor violations of this
			 Act whenever the Administrator believes that the public interest will be
			 adequately served by a suitable written notice or warning.
			506.Inspection
				(a)Authority To
			 inspectThe Administrator shall have the power to inspect the
			 premises of a tobacco product manufacturer for purposes of determining
			 compliance with this Act, or the regulations promulgated under it. Officers of
			 the Agency designated by the Administrator, upon presenting appropriate
			 credentials and a written notice to the person in charge of the premises, are
			 authorized to enter, at reasonable times, without a search warrant, any
			 factory, warehouse, or other establishment in which tobacco products are
			 manufactured, processed, packaged, or held for domestic distribution. Any such
			 inspection shall be conducted within reasonable limits and in a reasonable
			 manner, and shall be limited to examining only those things, including but not
			 limited to records, relevant to determining whether violations of this Act, or
			 regulations under it, have occurred. No inspection authorized by this section
			 shall extend to financial data, sales data other than shipment data, pricing
			 data, personnel data (other than data as to qualifications of technical and
			 professional personnel performing functions subject to this Act), or research
			 data. A separate notice shall be given for each such inspection, but a notice
			 shall not be required for each entry made during the period covered by the
			 inspection. Each such inspection shall be commenced and completed with
			 reasonable promptness.
				(b)Report of
			 observationsBefore leaving the premises, the officer of the
			 Agency who has supervised or conducted the inspection shall give to the person
			 in charge of the premises a report in writing setting forth any conditions or
			 practices that appear to manifest a violation of this Act, or the regulations
			 under it.
				(c)SamplesIf
			 the officer has obtained any sample in the course of inspection, prior to
			 leaving the premises that officer shall give to the person in charge of the
			 premises a receipt describing the samples obtained. As to each sample obtained,
			 the officer shall furnish promptly to the person in charge of the premises a
			 copy of the sample and of any analysis made upon the sample.
				507.Effect of
			 complianceCompliance with the
			 provisions of this Act and the regulations promulgated under it shall
			 constitute a complete defense to any civil action, including but not limited to
			 any products liability action, that seeks to recover damages, whether
			 compensatory or punitive, based upon an alleged defect in the labeling or
			 advertising of any tobacco product distributed for sale domestically.
			508.Imports
				(a)Imports; list of
			 registered foreign establishments; samples from unregistered foreign
			 establishments; examination and refusal of admissionThe
			 Secretary of Homeland Security shall deliver to the Administrator, upon request
			 by the Administrator, samples of tobacco products that are being imported or
			 offered for import into the United States, giving notice thereof to the owner
			 or consignee, who may appear before the Administrator and have the right to
			 introduce testimony. The Administrator shall furnish to the Secretary of
			 Homeland Security a list of establishments registered pursuant to subsection
			 (d) of section 109 of this Act, and shall request that, if any tobacco products
			 manufactured, prepared, or processed in an establishment not so registered are
			 imported or offered for import into the United States, samples of such tobacco
			 products be delivered to the Administrator, with notice of such delivery to the
			 owner or consignee, who may appear before the Administrator and have the right
			 to introduce testimony. If it appears from the examination of such samples or
			 otherwise that (1) such tobacco product is forbidden or restricted in sale in
			 the country in which it was produced or from which it was exported, or (2) such
			 tobacco product is adulterated, misbranded, or otherwise in violation of this
			 Act, then such tobacco product shall be refused admission, except as provided
			 in subsection (b) of this section. The Secretary of Homeland Security shall
			 cause the destruction of any such tobacco product refused admission unless such
			 tobacco product is exported, under regulations prescribed by the Secretary of
			 Homeland Security, within ninety days of the date of notice of such refusal or
			 within such additional time as may be permitted pursuant to such
			 regulations.
				(b)Disposition of
			 refused tobacco productsPending decision as to the admission of
			 a tobacco product being imported or offered for import, the Secretary of
			 Homeland Security may authorize delivery of such tobacco product to the owner
			 or consignee upon the execution by such consignee of a good and sufficient bond
			 providing for the payment of such liquidated damages in the event of default as
			 may be required pursuant to regulations of the Secretary of Homeland Security.
			 If it appears to the Administrator that a tobacco product included within the
			 provisions of clause (3) of subsection (a) of this section can, by relabeling
			 or other action, be brought into compliance with this Act or rendered other
			 than a tobacco product, final determination as to admission of such tobacco
			 product may be deferred and, upon filing of timely written application by the
			 owner or consignee and the execution by such consignee of a bond as provided in
			 the preceding provisions of this subsection, the Administrator may, in
			 accordance with regulations, authorize the applicant to perform such relabeling
			 or other action specified in such authorization (including destruction or
			 export of rejected tobacco products or portions thereof, as may be specified in
			 the Administrator’s authorization). All such relabeling or other action
			 pursuant to such authorization shall in accordance with regulations be under
			 the supervision of an officer or employee of the Agency designated by the
			 Administrator, or an officer or employee of the Department of Homeland Security
			 designated by the Secretary of Homeland Security.
				(c)Charges
			 concerning refused tobacco productsAll expenses (including
			 travel, per diem or subsistence, and salaries of officers or employees of the
			 United States) in connection with the destruction provided for in subsection
			 (a) of this section and the supervision of the relabeling or other action
			 authorized under the provisions of subsection (b) of this section, the amount
			 of such expenses to be determined in accordance with regulations, and all
			 expenses in connection with the storage, cartage, or labor with respect to any
			 tobacco product refused admission under subsection (a) of this section, shall
			 be paid by the owner or consignee and, in default of such payment, shall
			 constitute a lien against any future importations made by such owner or
			 consignee.
				509.Tobacco
			 products for export
				(a)Exemption for
			 tobacco products exportedExcept as provided in subsection (b), a
			 tobacco product intended for export shall be exempt from this Act if—
					(1)it is not in
			 conflict with the laws of the country to which it is intended fore export, as
			 shown by either (A) a document issued by the government of that country or (B)
			 a document provided by a person knowledgeable with respect to the relevant laws
			 of that country and qualified by training and experience to opine on whether
			 the tobacco product is or is not in conflict with such laws;
					(2)it is labeled on
			 the outside of the shipping package that it is intended for export; and
					(3)the particular
			 units of tobacco product intended for export have not been sold or offered for
			 sale in domestic commerce.
					(b)Products for
			 U.S. armed forces overseasA tobacco product intended for export
			 shall not be exempt from this Act if it is intended for sale or distribution to
			 members or units of the Armed Forces of the United States located outside of
			 the United States.
				(c)This Act shall not
			 apply to a person that manufactures and/or distributes tobacco products solely
			 for export under subsection (a), except to the extent such tobacco products are
			 subject to subsection (b).
				VIMISCELLANEOUS
			 PROVISIONS
			601.Use of payments
			 under the master settlement agreement and individual State settlement
			 agreements
				(a)Reduction of
			 grant amounts(1)For fiscal year 2010 and
			 each subsequent fiscal year, the Secretary shall reduce, as provided in
			 subsection (b), the amount of any grant under section 1921 of the Public Health
			 Service Act (42 U.S.C. § 300x–21) for any State that spends on tobacco control
			 programs from the funds received by such State pursuant to the Master
			 Settlement Agreement, the Florida Settlement Agreement, the Minnesota
			 Settlement Agreement, the Mississippi Memorandum of Understanding, or the Texas
			 Settlement Agreement, as applicable, less than 20 percent of the amounts
			 received by that State from settlement payments.
					(2)In the case of a State whose
			 legislature does not convene a regular session in fiscal year 2009 or 2010, and
			 in the case of a State whose legislature does not convene a regular session in
			 fiscal year 2010, the requirement described in subsection (a)(1) as a condition
			 of receipt of a grant under section 1921 of the Public Health Service Act shall
			 apply only for fiscal year 2009 and subsequent fiscal years.
					(b)Determination of
			 state spendingBefore making a grant under section 1921 of the
			 Public Health Service Act, section 300x–21 of title 42, United States Code, to
			 a State for the first applicable fiscal year or any subsequent fiscal year, the
			 Secretary shall make a determination of whether, during the immediately
			 preceding fiscal year, the State has spent on tobacco control programs, from
			 the funds received by such State pursuant to the Master Settlement Agreement,
			 the Florida Settlement Agreement, the Minnesota Settlement Agreement, the
			 Mississippi Memorandum of Understanding, or the Texas Settlement Agreement, as
			 applicable, at least the amount referenced in (a)(1). If, after notice to the
			 State and an opportunity for a hearing, the Secretary determines that the State
			 has spent less than such amount, the Secretary shall reduce the amount of the
			 allotment under section 300x–21 of title 42, United States Code, for the State
			 for the fiscal year involved by an amount equal to—
					(1)in the case of the
			 first applicable fiscal year, 10 percent of the amount determined under section
			 300x–33 of title 42, United States Code, for the State for the fiscal
			 year;
					(2)in the case of the
			 first fiscal year following such applicable fiscal year, 20 percent of the
			 amount determined under section 300x–33 of title 42, United States Code, for
			 the State for the fiscal year;
					(3)in the case of the
			 second such fiscal year, 30 percent of the amount determined under section
			 300x–33 of title 42, United States Code, for the State for the fiscal year;
			 and
					(4)in the case of the
			 third such fiscal year or any subsequent fiscal year, 40 percent of the amount
			 determined under section 300x–33 of title 42, United States Code, for the State
			 for the fiscal year.
					The
			 Secretary shall not have authority or discretion to grant to any State a waiver
			 of the terms and requirements of this subsection or subsection (a).(c)DefinitionsFor
			 the purposes of this section—
					(1)The term
			 first applicable fiscal year means—
						(A)fiscal year 2011,
			 in the case of any State described in subsection (a)(2) of this section;
			 and
						(B)fiscal year 2010,
			 in the case of any other State.
						(2)The term
			 Florida Settlement Agreement means the Settlement Agreement,
			 together with the exhibits thereto, entered into on August 25, 1997, between
			 the State of Florida and signatory tobacco product manufacturers, as specified
			 therein.
					(3)The term
			 Master Settlement Agreement means the Master Settlement Agreement,
			 together with the exhibits thereto, entered into on November 23, 1998, between
			 the signatory States and signatory tobacco product manufacturers, as specified
			 therein.
					(4)The term
			 Minnesota Settlement Agreement means the Settlement Agreement,
			 together with the exhibits thereto, entered into on May 8, 1998, between the
			 State of Minnesota and signatory tobacco product manufacturers, as specified
			 therein.
					(5)The term
			 Mississippi Memorandum of Understanding means the Memorandum of
			 Understanding, together with the exhibits thereto and Settlement Agreement
			 contemplated therein, entered into on July 2, 1997, between the State of
			 Mississippi and signatory tobacco product manufacturers, as specified
			 therein.
					(6)The term
			 Secretary means the Secretary of Health and Human Services.
					(7)The term
			 Texas Settlement Agreement means the Settlement Agreement,
			 together with the exhibits thereto, entered into on January 16, 1998, between
			 the State of Texas and signatory tobacco product manufacturers, as specified
			 therein.
					602.Preemption of
			 State Laws Implementing Fire Safety Standard for Cigarettes
				(a)In
			 generalWith respect to fire safety standards for cigarettes, no
			 State or political subdivision shall—
					(1)require testing of
			 cigarettes that would be in addition to, or different from, the testing
			 prescribed in subsection (b); or
					(2)require a
			 performance standard that is in addition to, or different from, the performance
			 standard set forth in subsection (b).
					(b)Test Method and
			 Performance Standard
					(1)To the extent a
			 State or political subdivision enacts or has enacted legislation or a
			 regulation setting a fire safety standard for cigarettes, the test method
			 employed shall be—
						(A)the American
			 Society of Testing and Materials (ASTM) standard E2187–4,
			 entitled Standard Test Method for Measuring the Ignition Strength of
			 Cigarettes;
						(B)for each cigarette
			 on 10 layers of filter paper;
						(C)so that a
			 replicate test of 40 cigarettes for each brand style of cigarettes comprises a
			 complete test trial for that brand style; and
						(D)in a laboratory
			 that has been accredited in accordance with ISO/IEC 17205 of the International
			 Organization for Standardization (ISO) and that has an
			 implemented quality control and quality assurance program that includes a
			 procedure capable of determining the repeatability of the testing results to a
			 repeatability value that is no greater than 0.19.
						(2)To the extent a
			 State or political subdivision enacts or has enacted legislation or a
			 regulation setting a fire safety standard for cigarettes, the performance
			 standard employed shall be that no more than 25 percent of the cigarettes of
			 that brand style tested in a complete test in accordance with paragraph (1)
			 exhibit full-length burns
					(c)Exception to
			 subsection (b)In the event that
			 a manufacturer of a cigarette that a State or political subdivision or its
			 respective delegated agency determines cannot be tested in accordance with the
			 test method prescribed in subsection (b)(1)(A), the manufacturer shall propose
			 a test method and performance standard for the cigarette to the State or
			 political subdivision. Upon approval of the proposed test method and a
			 determination by the State or political division that the performance standard
			 proposed by the manufacturer is equivalent to the performance standard
			 prescribed in subsection (b)(2), the manufacturer may employ such test method
			 and performance standard to certify such cigarette pursuant to this subsection
			 notwithstanding subsection (b).
				603.Inspection by
			 the alcohol and tobacco tax trade bureau of records of certain cigarette and
			 smokeless tobacco sellers
				(a)In
			 generalAny officer of the
			 Bureau of the Alcohol and Tobacco Tax Trade Bureau may, during normal business
			 hours, enter the premises of any person described in subsection (b) for the
			 purposes of inspecting—
					(1)any records or
			 information required to be maintained by such person under the provisions of
			 law referred to in subsection (d); or
					(2)any cigarettes or
			 smokeless tobacco kept or stored by such person at such premises.
					(b)Covered
			 personsSubsection (a) applies to any person who engages in a
			 delivery sale, and who ships, sells, distributes, or receives any quantity in
			 excess of 10,000 cigarettes, or any quantity in excess of 500 single-unit
			 consumer-sized cans or packages of smokeless tobacco, within a single
			 month.
				(c)Relief
					(1)In
			 generalThe district courts of the United States shall have the
			 authority in a civil action under this subsection to compel inspections
			 authorized by subsection (a).
					(2)ViolationsWhoever
			 violates subsection (a) or an order issued pursuant to paragraph (1) shall be
			 subject to a civil penalty in an amount not to exceed $10,000 for each
			 violation.
					(d)Covered
			 provisions of lawThe provisions of law referred to in this
			 subsection are—
					(1)the Act of October
			 19, 1949 (15 U.S.C. 375; commonly referred to as the Jenkins
			 Act);
					(2)chapter 114 of
			 title 18, United States Code; and
					(3)this Act.
					(e)Delivery sale
			 definedIn this section, the term delivery sale has
			 the meaning given that term in 2343(e) of title 18, United States Code, as
			 amended by this Act.
				604.SeverabilityIf any provision of this Act, the amendments
			 made by this Act, or the application of any provision of this Act to any person
			 or circumstance is held to be invalid, the remainder of this Act, the
			 amendments made by this Act, and the application of the provisions of this Act
			 to any other person or circumstance shall not be affected, and shall continue
			 to be enforced to the fullest extent possible.
			VIITOBACCO GROWER
			 PROTECTION
			701.Tobacco grower
			 protectionNo provision in
			 this Act shall allow the Administrator or any other person to require changes
			 to traditional farming practices, including standard cultivation practices,
			 curing processes, seed composition, tobacco type, fertilization, soil, record
			 keeping, or any other requirement affecting farming practices.
			
